Exhibit 10.1

 

US$1,750,000,000

 

FACILITY AGREEMENT

 

dated 23 March 2011

 

for

 

BUNGE FINANCE EUROPE B.V.

as Borrower

 

arranged by

 

ABN AMRO BANK N.V.

 

BNP PARIBAS

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

ING BANK N.V.

 

THE ROYAL BANK OF SCOTLAND PLC

 

STANDARD CHARTERED BANK

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

SG AMERICAS SECURITIES LLC

 

NATIXIS

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL)

 

and

 

LLOYDS TSB BANK PLC

 

with

 

ABN AMRO BANK N.V.

acting as Agent

 

--------------------------------------------------------------------------------

 

REVOLVING FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Definitions and Interpretation

1

 

 

 

2.

The Facility

19

 

 

 

3.

Purpose

19

 

 

 

4.

Conditions of Utilisation

19

 

 

 

5.

Utilisation

21

 

 

 

6.

Repayment

22

 

 

 

7.

Prepayment and Cancellation

23

 

 

 

8.

Interest

26

 

 

 

9.

Interest Periods

27

 

 

 

10.

Changes to the Calculation of Interest

27

 

 

 

11.

Fees

28

 

 

 

12.

Tax Gross Up and Indemnities

30

 

 

 

13.

Increased Costs

33

 

 

 

14.

Other Indemnities

34

 

 

 

15.

Mitigation by the Lenders

35

 

 

 

16.

Costs And Expenses

36

 

 

 

17.

Representations

37

 

 

 

18.

Positive Covenants

40

 

 

 

19.

Negative Covenants

43

 

 

 

20.

Covenant of Agent and Lenders and Patriot Act notice

46

 

 

 

21.

Events of Default

47

 

 

 

22.

Use of Websites

51

 

 

 

23.

Changes to the Lenders

53

 

 

 

24.

Changes to the Borrower

59

 

 

 

25.

Role of the Agent and the Arrangers

60

 

 

 

26.

Conduct of Business by the Finance Parties

65

 

 

 

27.

Sharing Among the Finance Parties

66

 

 

 

28.

Payment Mechanics

68

 

 

 

29.

Set-Off

70

 

 

 

30.

Notices

70

 

 

 

31.

Calculations and Certificates

73

 

 

 

32.

Partial Invalidity

73

 

 

 

33.

Remedies and Waivers

73

 

 

 

34.

Amendments and Waivers

73

 

--------------------------------------------------------------------------------


 

35.

Counterparts

76

 

 

 

36.

Governing Law

77

 

 

 

37.

Enforcement

77

 

 

 

Schedule 1 Applicable Margin

78

 

 

Schedule 2 The Original Lenders

80

 

 

Schedule 3 Conditions Precedent

82

 

 

Schedule 4 Utilisation Request

85

 

 

Schedule 5 Mandatory Cost Formulae

86

 

 

Schedule 6 Form of Transfer Certificate

89

 

 

Schedule 7 Timetables

91

 

 

Schedule 8 Form of Confidentiality Undertaking

92

 

 

Exhibit Form of Parent Guarantee

103

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 23 March 2011 and made between:

 

(1)                            BUNGE FINANCE EUROPE B.V. a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of The Netherlands having its corporate seat
(statutaire zetel) in Rotterdam, The Netherlands and its registered office at
11720 Borman Drive, St. Louis, Missouri 63146, United States of America and
registered with the commercial register (handelsregister) of the Chamber of
Commerce (Kamer van Koophandel) in Rotterdam under number 24347428 (the
“Borrower”);

 

(2)                            ABN AMRO BANK N.V., BNP PARIBAS, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, ING BANK N.V., THE ROYAL BANK OF SCOTLAND PLC,
STANDARD CHARTERED BANK, UNICREDIT BANK AG, NEW YORK BRANCH, SG AMERICAS
SECURITIES LLC, NATIXIS, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
(TRADING AS RABOBANK INTERNATIONAL) and LLOYDS TSB BANK PLC as mandated lead
arrangers and bookrunners (each an “Arranger” and together the “Arrangers”);

 

(3)                            THE FINANCIAL INSTITUTIONS listed on Schedule 2
(The Original Lenders) as lenders (the “Original Lenders”); and

 

(4)                            ABN AMRO BANK N.V. as agent of the other Finance
Parties (the “Agent”).

 

IT IS AGREED as follows:

 

INTERPRETATION

 

1.                                       DEFINITIONS AND INTERPRETATION

 

1.1                                 Definitions

 

In this Agreement:

 

“2008 Facility” means the revolving facility agreement dated 28 March 2008
between, amongst others, Bunge Finance Europe B.V. as borrower, Fortis Bank
(Nederland) N.V. as agent and the persons listed therein as lenders.

 

“2009 Facility” means the revolving facility agreement dated 24 November 2009
between, amongst others, Bunge Finance Europe B.V. as borrower, Fortis Bank
(Nederland) N.V. as agent and the persons listed therein as lenders.

 

“Acceptable Bank” means:

 

(a)                                  a bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of
BBB+ or higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd or Baa1
or higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency; or

 

(b)                                 any other bank or financial institution
approved by the Agent.

 

1

--------------------------------------------------------------------------------


 

“Additional Cost Rate” has the meaning given to it in Schedule 5 (Mandatory Cost
Formulae).

 

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. 
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc,
the term “Affiliate” shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings.

 

“Applicable Margin” means as set out in Schedule 1 (Applicable Margin) hereto.

 

“Applicable Moody’s Rating” means the Rating that Moody’s provides of (i) the
Parent or (ii) if Moody’s does not provide a Rating of the Parent, then the
Bunge Master Trust or (iii) if Moody’s does not provide a Rating of the Parent
or the Bunge Master Trust then BLFC provided that BLFC is at that time an
Investor Certificateholder.

 

“Applicable Rating” means an Applicable Moody’s Rating or an Applicable S&P
Rating.

 

“Applicable S&P Rating” means the Rating that S&P provides of (i) the Parent or
(ii) if S&P does not provide a Rating of the Parent, then the Bunge Master Trust
or (iii) if S&P does not provide a Rating of the Parent or the Bunge Master
Trust then BLFC provided that BLFC is at that time an Investor
Certificateholder.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period beginning on the date of this Agreement
and ending on the Final Maturity Date.

 

“Available Commitment” means, on any date, a Lender’s Commitment minus:

 

(a)                                its participation in any outstanding Loans on
such date; and

 

(b)                               in relation to any proposed Utilisation, its
participation in any Loans that are due to be made on or before the proposed
Utilisation Date,

 

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.

 

2

--------------------------------------------------------------------------------


 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“BAFC” means Bunge Asset Funding Corp., a Delaware corporation, and its
successors and permitted assigns.

 

“BASEL III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010.

 

“BLFC” means Bunge Limited Finance Corp., a Delaware corporation, and its
successors and permitted assigns.

 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person or any duly authorised committee thereof.

 

“Borrower Account” means any account established by or for the Borrower, other
than the Series 2003-1 Collection Subaccount (or any sub-subaccount thereof),
for the purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness and any amounts paid pursuant to the Series 2003-1 VFC Certificate
and all amounts received with respect to Hedge Agreements.

 

“Break Costs” means the amount (if any) by which:

 

(a)                                  the interest minus the Applicable Margin
and Mandatory Costs which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount of that Loan or Unpaid Sum received been paid on
the last day of that Interest Period;

 

exceeds:

 

(b)                                 the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount of that Loan or
Unpaid Sum received by it on deposit with a leading bank in the London interbank
market for a period starting on the Business Day following receipt or recovery
and ending on the last day of that Interest Period.

 

“Bunge Master Trust” means the trust created pursuant to the Pooling Agreement.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Amsterdam and New York City.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options (whether or not currently
exercisable), participations or other equivalents of or interests in (however
designated) the equity (which includes, but is not limited to, common stock or
shares, preferred stock or

 

3

--------------------------------------------------------------------------------


 

shares and partnership and joint venture interests) of such Person (excluding
any debt securities convertible into, or exchangeable for, such equity).

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                  the Parent becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the United States
Securities Exchange Act of 1934 (the “Exchange Act”), proxy, vote, written
notice or otherwise) of the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination, of
50% or more of the total voting power of the Voting Stock of the Parent then
outstanding;

 

(b)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Parent and its Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Parent;

 

(c)                                  the first day on which a majority of the
members of the Parent’s Board of Directors are not Continuing Directors; or

 

(d)                                 the Borrower shall not be directly, or
indirectly wholly-owned by the Parent.

 

“Commitment” means:

 

(a)                                in relation to an Original Lender, the amount
set opposite its name under the heading “Commitment” in Schedule 2 (The Original
Lenders) and the amount of any other Commitment transferred to it under this
Agreement; and

 

(b)                               in relation to any other Lender, the amount of
any Commitment transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form set out in Schedule 8 or in any other form agreed between the
Borrower and the Agent.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Parent who (1) was a member of such Board of Directors
on the date of this Agreement; or (2) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of the
Parent’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

4

--------------------------------------------------------------------------------


 

“Daily Report” means a report prepared by the Servicer on each Business Day
required pursuant to Section 4.01 of the Servicing Agreement or Clause 18
(Positive Covenants) of this Agreement, in substantially the form of Exhibit B
attached to the Series 2003-1 Supplement.

 

“Disruption Event” means either or both of:

 

(a)                                  a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 21 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)                                  which has failed to make its participation
in a Loan available or has notified the Agent that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders’ participation); or

 

(b)                                 which has otherwise rescinded or repudiated
a Finance Document,

 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay is caused by:

 

(A).                           administrative or technical error; or

 

(B).                             a Disruption Event; and

 

payment is made within 5 Business Days of its due date; or

 

5

--------------------------------------------------------------------------------


 

(ii)                                  the Lender is disputing in good faith
whether it is contractually obliged to make the payment in question.

 

“Defaulted Loan” has the meaning as defined in Annex X of the Pooling Agreement.

 

“Delinquent Loan” has the meaning as defined in Annex X of the Pooling
Agreement.

 

“Designated Obligors” means the Parent and the Subsidiaries of the Parent set
forth on Schedule IV to the Parent Guarantee (and their successors) and any
other Subsidiaries of the Parent designated by the Parent from time to time
under the Pooling Agreement that satisfy the conditions set forth in the
definition of “Eligible Obligor” in Annex X to the Pooling Agreement. 
Notwithstanding the immediately preceding sentence, with the prior written
consent of the Majority Lenders (which consent shall not be unreasonably
withheld), the Borrower may from time to time identify, on the instructions of
the Parent, the Parent and/or certain Subsidiaries that shall not be classified
as Designated Obligors.

 

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

 

“Dutch FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht), including any regulations issued pursuant thereto.

 

“Event of Default” means any event or circumstance specified as such in
Clause 21 (Events of Default).

 

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arrangers and the Borrower (or the Agent and the Borrower)
setting out any of the fees referred to in Clause 11 (Fees).

 

“Final Maturity Date” means the date falling 3 years after the date of the first
Utilisation of the Facility.

 

“Finance Document” means this Agreement, any Fee Letter, any Transfer
Certificate, the Parent Guarantee and any other agreement or document from time
to time entered into pursuant to any of the foregoing documents and any other
document designated in writing as such by the Agent and the Borrower.

 

“Finance Party” means the Agent, an Arranger or a Lender.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group” means the Borrower, the Parent and the Designated Obligors.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise  to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Hedge Agreements” means all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedge Termination Amounts” means, as the context requires hereunder, all
amounts (i) due and owing by the Borrower or (ii) received by the Borrower, in
each case in connection with the termination of a Hedge Agreement entered into
by the Borrower.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)                                  it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment;

 

7

--------------------------------------------------------------------------------


 

(b)                                 the Agent otherwise rescinds or repudiates a
Finance Document;

 

(c)                                  (if the Agent is also a Lender) it is a
Defaulting Lender; or

 

(d)                                 an Insolvency Event has occurred and is
continuing with respect to the Agent;

 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay is caused by:

 

(A).                           administrative or technical error; or

 

(B).                             a Disruption Event; and

 

payment is made within 5 Business Days of its due date; or

 

(ii)                                  the Agent is disputing in good faith
whether it is contractually obliged to make the payment in question.

 

“Indebtedness” means, as to any Person, without duplication:

 

(a)                                  all obligations of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property, except trade accounts payable arising in
the ordinary course of business;

 

(d)                                 all obligations of such Person as lessee
which are capitalised in accordance with GAAP;

 

(e)                                  all obligations of such Person created or
arising under any conditional sales or other title retention agreement with
respect to any property acquired by such Person (including, without limitation,
obligations under any such agreement which provides that the rights and remedies
of the seller or lender thereunder in the event of default are limited to
repossession or sale of such property);

 

(f)                                    all obligations of such Person with
respect to letters of credit and similar instruments including, without
limitation, obligations under reimbursement agreements;

 

(g)                                 all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person; and

 

(h)                                 all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).

 

“Information Memorandum” means the document in the form approved by the Borrower
and the Parent concerning the Borrower and the Parent which, at their

 

8

--------------------------------------------------------------------------------


 

request and on their behalf, was prepared in relation to this transaction and
distributed by the Arrangers to selected financial institutions before the date
of this Agreement.

 

“Insolvency Event” in relation to a Finance Party means that the Finance Party:

 

(a)                                  is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                 becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(c)                                  makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                 institutes or has instituted against it, by
a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official;

 

(e)                                  has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition is instituted or presented by a person or entity not
described in paragraph (d) above and:

 

(i)                                     results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation; or

 

(ii)                                  is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof;

 

(f)                                    has exercised in respect of it one or
more of the stabilisation powers pursuant to Part 1 of the Banking Act 2009
and/or has instituted against it a bank insolvency proceeding pursuant to Part 2
of the Banking Act 2009 or a bank administration proceeding pursuant to Part 3
of the Banking Act 2009;

 

(g)                                 has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger);

 

(h)                                 seeks or becomes subject to the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets;

 

(i)                                     has a secured party take possession of
all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter;

 

9

--------------------------------------------------------------------------------


 

(j)                                     causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (i) above;
or

 

(k)                                  takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).

 

“Investor Certificateholder” has the meaning as defined in Annex X to the
Pooling Agreement.

 

“Lender” means:

 

(a)                                  any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party in accordance with Clause 23 (Changes
to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to any Loan:

 

(a)                                  the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
currency or Interest Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

in each case, as of the Specified Time on the Quotation Day for the offering of
deposits in the currency of that Loan and for a period comparable to the
Interest Period for that Loan.

 

“Lien” means with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Loan” means a loan made or to be made under the Facility or (as the context
requires) the principal amount outstanding for the time being of the loan.

 

“Majority Lenders” means:

 

(a)                                  if there are no Loans then outstanding, a
Lender or Lenders whose Commitments aggregate more than 662/3% of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 662/3% of the Total Commitments immediately prior to the reduction);
or

 

10

--------------------------------------------------------------------------------


 

(b)                                 at any other time, a Lender or Lenders whose
participations in the Loans then outstanding aggregate more than 662/3% of all
the Loans then outstanding.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 5 (Mandatory Cost Formulae).

 

“Master Trust Approved Currencies” means U.S. dollars, euro, sterling and yen.

 

“Master Trust Guaranty” means the Sixth Amended and Restated Guaranty made as of
11 June 2007 by the Parent to Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank International”, New York Branch, as letter of credit agent, JP
Morgan Chase Bank, N.A. as administrative agent, and The Bank of New York
Mellon, as collateral agent and trustee, as the same may be amended,
supplemented or otherwise modified in accordance with the terms hereof from time
to time.

 

“Material Adverse Effect” means:

 

(a)                                  a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Parent and its consolidated Subsidiaries taken as a whole;

 

(b)                                 a material impairment of the collectability
of the Purchased Loans taken as a whole; or

 

(c)                                  a material impairment of the validity or
enforceability of this Agreement or any of the other Finance Documents or of the
Transaction Documents or the rights or remedies of the Agent or the Lenders
against the Borrower or the Parent hereunder or under the other Finance
Documents.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                  (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

“Monthly Settlement Statement” has the meaning defined in Annex X to the Pooling
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor of Moody’s
credit ratings service.

 

11

--------------------------------------------------------------------------------


 

“Obligors” means the Parent and the Borrower.

 

“Parent” means Bunge Limited, a company formed under the laws of Bermuda having
its registered office at Clarendon House, 2 Church Street, Hamilton HM 11
Bermuda.

 

“Parent Guarantee” means the guarantee given by the Parent in the form set out
in the Exhibit to this Agreement, as the same may be amended, supplemented or
otherwise modified in accordance with the terms of the Finance Documents.

 

“Pari Passu Indebtedness” means:

 

(a)                                  Indebtedness for borrowed money, the
proceeds of which are used to either increase the Series 2003-1 Invested Amount,
refinance Indebtedness originally used for such purpose, and/or pay expenses
incurred in connection with this Agreement or any such other Indebtedness; and

 

(b)                                 indebtedness incurred in connection with
Hedge Agreements entered into in connection with the Loans hereunder and any
Pari Passu Indebtedness described in paragraph (a) above,

 

in each case which ranks not greater than pari passu (in priority of payment)
with the Loans.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Payment Period” means a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Finance Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Parent.

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness of the Borrower pursuant to
this Agreement; and

 

(b)                                 Pari Passu Indebtedness.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Pooling Agreement” means the Fifth Amended and Restated Pooling Agreement,
dated as of 28 June 2004, among Bunge Funding, Inc., the Servicer and The Bank
of New York Mellon, as trustee, as the same may be amended, supplemented or
otherwise modified in accordance with the terms hereof from time to time.

 

12

--------------------------------------------------------------------------------


 

“Purchased Loan” has the meaning defined in Annex X to the Pooling Agreement.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period unless
market practice differs in the London interbank market for a currency in which
case the Quotation Day for that currency will be determined by the Agent in
accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days).

 

“Rate of Exchange” means as of the relevant date, the rate of exchange set forth
on the relevant page of the Reuters screen on or about 11.00 a.m., New York City
time, for the purchase of (as the context will require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.

 

“Rating Agencies” means collectively, S&P and Moody’s.

 

“Rating” means the rating of the Rating Agencies applicable to senior long-term,
unsecured debt as announced by the Rating Agencies.

 

“Reference Banks” means the principal London offices of BNP Paribas, Calyon, ABN
Amro Bank N.V. and The Royal Bank of Scotland plc and such other banks as may be
appointed by the Agent in consultation with the Borrower.

 

“Repeating Representations” means each of the representations set out in
Clauses 17.1 (Existence: Compliance with Law) to 17.6 (No default), paragraph
(c) of Clause 17.11 (No misleading information), Clause 17.12 (No Subsidiaries),
Clause 17.14 (Pari passu ranking), Clause 17.16 (Limited Purpose), Clause 17.17
(No Change) and Clause 17.19 (Tax Status).

 

“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organisational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority (and including, for the avoidance of doubt, all
applicable environmental laws and regulations and the Employee Retirement Income
Security Act of 1974), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Responsible Officer” means any member of the board of directors (bestuur), the
Chief Executive Officer, the President, the Chief Financial Officer or the
Treasurer of the Borrower or Parent, as applicable, or any other officer of the
Borrower or Parent, as applicable, customarily performing functions similar to
those performed by any of the above-designated officers.

 

“Rollover Loan” means one or more Loans:

 

(a)                                  made or to be made on the same day that a
maturing Loan is due to be repaid;

 

(b)                                 the aggregate amount of which is equal to or
less than the maturing Loan; and

 

(c)                                  made or to be made for the purpose of
refinancing a maturing Loan.

 

13

--------------------------------------------------------------------------------


 

“Sale Agreement” means the Second Amended and Restated Sale Agreement, dated as
of September 6, 2002, among Bunge Funding Inc., as buyer, Bunge Finance Limited,
a Bermuda company, as a seller, and Bunge Finance North America, Inc. a Delaware
corporation, as a seller, as the same may be amended, supplemented or otherwise
modified in accordance with the terms hereof from time to time.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business or any successor of S&P’s credit ratings service.

 

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders.

 

“Security” means, for the purposes of Clause 23.8 (Security over Lenders’
rights), a mortgage, charge, pledge, lien or other security interest securing
any obligation of any person or any other agreement or arrangement having a
similar effect.

 

“Series 2003-1 Accrued Interest” shall have the meaning assigned in subsection
3A.03 of Series 2003-1 Supplement.

 

“Series 2003-1 Adjusted Invested Amount” shall mean, as of any date of
determination, (i) the Series 2003-1 Invested Amount (as defined in Annex X to
the Pooling Agreement) on such date, minus (ii) the amount on deposit in the
Series 2003-1 Collection Subaccount on such date that is available to reduce the
Series 2003-1 Invested Amount up to a maximum of the Series 2003-1 Invested
Amount.

 

“Series 2003-1 Allocated Loan Amount” shall mean, on any date of determination,
the lower of (i) the Series 2003-1 Target Loan Amount on such day and (ii) the
product of (x) the Aggregate Loan Amount (as defined in Annex X to the Pooling
Agreement) on such day times (y) the percentage equivalent of a fraction the
numerator of which is the Series 2003-1 Target Loan Amount on such day and the
denominator of which is the Aggregate Target Loan Amount (as defined in Annex X
to the Pooling Agreement) on such day.

 

“Series 2003-1 Collection Subaccount” shall have the meaning assigned in
subsection 3A.02(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Early Amortisation Event” shall have the meanings assigned in
Section 5.01 of the Series 2003-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2003-1 Invested Amount” has the meaning given to this term in Annex X to
the Pooling Agreement.

 

“Series 2003-1 Supplement” means the Bunge Master Trust Series 2003-1 First
Amended and Restated Supplement dated as of 15 February 2008 to the Pooling
Agreement among Bunge Funding, Inc., as company, the Servicer, the Borrower, as
Series 2003-1 Purchaser and The Bank of New York Mellon, as trustee, as the same

 

14

--------------------------------------------------------------------------------


 

may be amended, supplemented or otherwise modified in accordance with the terms
hereof from time to time.

 

“Series 2003-1 Target Loan Amount” shall mean, on any date of determination, the
sum of (i) the Series 2003-1 Adjusted Invested Amount on such date plus (ii) the
result of (a) Series 2003-1 Accrued Interest on such day minus (b) the amount on
deposit in the Series 2003-1 Collection Subaccount on such day that is available
to pay such Series 2003-1 Accrued Interest.

 

“Series 2003-1 VFC Certificate” shall mean the First Amended and Restated
Series 2003-1 VFC Certificate executed by Bunge Funding, Inc. and authenticated
by or on behalf of The Bank of New York Mellon, as trustee, substantially in the
form of Exhibit A attached to the Series 2003-1 Supplement.

 

“Servicer” means Bunge Management Services, Inc., a Delaware corporation, and
any “Successor Servicer” (as defined in Annex X to the Pooling Agreement).

 

“Servicing Agreement” means the Third Amended and Restated Servicing Agreement,
dated as of 23 December 2003 among Bunge Funding, Inc., the Servicer and The
Bank of New York Mellon, as trustee, as the same may be amended, supplemented or
otherwise modified in accordance with the terms hereof from time to time.

 

“Solvent” means with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay debts and liabilities as they
mature and (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any such time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Time” means a time determined in accordance with Schedule 7
(Timetables).

 

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent.

 

15

--------------------------------------------------------------------------------


 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Total Commitments” means the aggregate of the Commitments, being $1,750,000,000
at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)                                  the proposed transfer date specified in the
Transfer Certificate; and

 

(b)                                 the date on which the Agent executes the
Transfer Certificate.

 

“Transaction Documents” means the Master Trust Guaranty, the Pooling Agreement,
the Series 2003-1 Supplement, the Series 2003-1 VFC Certificate, the Sale
Agreement and the Servicing Agreement.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

 

“US” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 4 (Utilisation Request).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

1.2                                 Construction

 

(a)                                  Unless a contrary indication appears any
reference in this Agreement to:

 

(i)                                     the “Agent”, any “Arranger”, any
“Finance Party”, any “Lender”, any “Obligor” or any “Party” shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  “assets” of any Person shall be construed
as a reference to the whole or any part of its business, undertaking, property,
assets, rights and revenues (including any right to receive revenues);

 

(iii)                               a “Finance Document” or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended, supplemented or novated;

 

(iv)                              a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

 

(v)                                 a provision of law is a reference to that
provision as amended or re-enacted; and

 

(vi)                              a time of day is a reference to London time.

 

(b)                                 Section, Clause and Schedule headings are
for ease of reference only.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(d)                                 A Default (other than an Event of Default)
is “continuing” if it has not been remedied or waived and an Event of Default is
“continuing” if it has not been remedied or waived.

 

(e)                                  In this Agreement, where it relates to a
Dutch entity, a reference to:

 

(i)                                     a necessary action to authorise where
applicable, includes without limitation:

 

(A)                              any action required to comply with the Dutch
Works Councils Act (Wet op de ondernemingsraden); and

 

(B)                                obtaining an unconditional positive advice
(advies) from the competent works council(s);

 

(ii)                                  a winding-up, administration or
dissolution includes a Dutch entity being:

 

(A)                              declared bankrupt (failliet verklaard);

 

(B)                                dissolved (ontbonden);

 

(iii)                               a moratorium includes surseance van betaling
and granted a moratorium includes surséance verleend;

 

(iv)                              a trustee in bankruptcy includes a curator;

 

17

--------------------------------------------------------------------------------


 

(v)                                 an administrator includes a bewindvoerder;

 

(vi)                              a(n) (administrative) receiver does not
include a curator or bewindvoerder; and

 

(vii)                           an attachment includes a beslag.

 

1.3                                 Currency Symbols and Definitions

 

“$” and “dollars” denote lawful currency of the United States, “EUR” and “euro”
means the single currency unit of the Participating Member States, “£” and
“sterling” denote lawful currency of the United Kingdom of Great Britain and
Northern Ireland and “yen” means the lawful currency of Japan.

 

1.4                                 Third party rights

 

(a)                                  Unless expressly provided to the contrary
in a Finance Document a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act 1999 (the “Third Parties Act”) to
enforce or to enjoy the benefit of any term of this Agreement.

 

(b)                                 Notwithstanding any term of any Finance
Document, the consent of any person who is not a Party is not required to
rescind or vary this Agreement at any time.

 

18

--------------------------------------------------------------------------------


 

THE FACILITY

 

2.             THE FACILITY

 

2.1           The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a dollar revolving loan facility in an aggregate amount equal to the
Total Commitments.

 

2.2           Finance Parties’ rights and obligations

 

(a)           The obligations of each Finance Party under the Finance Documents
are several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

(b)           The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c)           A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

3.             PURPOSE

 

3.1           Purpose

 

The Facility shall be available solely to enable the Borrower to (i) prepay the
total amount outstanding under the 2008 Facility, (ii) prepay the total amount
outstanding under the 2009 Facility, (iii) make advances to the Bunge Master
Trust pursuant to the Series 2003-1 VFC Certificate, (iv) repay Permitted
Indebtedness outstanding from time to time, and (v) pay expenses incurred in
connection with the Facility and Pari Passu Indebtedness.  The Borrower
undertakes that all amounts advanced to the Bunge Master Trust will be used by
the Bunge Master Trust to make (or refinance existing) intercompany loans to the
Designated Obligors for general corporate purposes.

 

3.2           Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.             CONDITIONS OF UTILISATION

 

4.1           Initial conditions precedent

 

The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Schedule 3 (Conditions
Precedent) and copies of any other document, authorisation, opinion or assurance
reasonably requested by the Agent in form and substance reasonably satisfactory
to the Agent.

 

19

--------------------------------------------------------------------------------


 

The Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.

 

4.2           Further conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

(a)           in the case of a Rollover Loan, no Event of Default is continuing
or would result from the proposed Loan and, in the case of any other Loan, no
Default is continuing or would result from the proposed Loan; and

 

(b)           the Repeating Representations to be made by the Borrower under
this Agreement and the representations to be made by the Parent under Section 7
of the Parent Guarantee are true in all material respects.

 

4.3           Maximum number of Loans

 

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than 30 Loans shall be outstanding.

 

20

--------------------------------------------------------------------------------


 

UTILISATION

 

5.             UTILISATION

 

5.1           Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.

 

5.2           Completion of a Utilisation Request

 

(a)           Each Utilisation Request is irrevocable and will not be regarded
as having been duly completed unless:

 

(i)            the proposed Utilisation Date is a Business Day within the
Availability Period and, in the case of the first Utilisation Date, a Business
Day no later than one Month after the date of this Agreement;

 

(ii)           the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

(iii)          the proposed Interest Period complies with Clause 9 (Interest
Periods).

 

(b)           Only one Loan may be requested in each Utilisation Request.

 

5.3           Currency and amount

 

(a)           The currency specified in a Utilisation Request must be dollars.

 

(b)           The amount of the proposed Loan must be a minimum of $10,000,000
or, if less, the Available Facility.

 

5.4           Lenders’ participation

 

(a)           If the conditions set out in this Agreement have been met, and
subject to Clause 6 (Repayment), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

 

(b)           The amount of each Lender’s participation in each Loan will be
equal to the proportion borne by its Available Commitment to the Available
Facility immediately prior to making the Loan.

 

(c)           The Agent shall notify each Lender of the amount of each Loan and
the amount of its participation in that Loan, in each case by the Specified
Time.

 

21

--------------------------------------------------------------------------------


 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.             REPAYMENT

 

(a)           The Borrower shall repay each Loan on the last day of its Interest
Period.

 

(b)           Without prejudice to the Borrower’s obligation under paragraph
(a) above, if one or more Loans are to be made to the Borrower:

 

(i)            on the same day that a maturing Loan is due to be repaid by the
Borrower;

 

(ii)           in the same currency as the maturing Loan; and

 

(iii)          in whole or in part for the purpose of refinancing the maturing
Loan;

 

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:

 

(A)          if the amount of the maturing Loan exceeds the aggregate amount of
the new Loans:

 

(1)           the Borrower will only be required to pay an amount in cash with
respect to the maturing Loan equal to that excess; and

 

(2)           each Lender’s participation (if any) in the new Loans shall be
treated as having been made to and applied by the Borrower in or towards
repayment of that Lender’s participation (if any) in the maturing Loan and that
Lender will not be required to make its participation in the new Loans available
in cash; and

 

(B)          if the amount of the maturing Loan is equal to or less than the
aggregate amount of the new Loans:

 

(1)           the Borrower will not be required to make any payment in cash with
respect to the maturing Loan; and

 

(2)           each Lender will be required to make its participation in the new
Loans available in cash only to the extent that its participation (if any) in
the new Loans exceeds that Lender’s participation (if any) in the maturing Loan
and the remainder of that Lender’s participation in the new Loans shall be
treated as having been made to and applied by the Borrower in or towards
repayment of that Lender’s participation in the maturing Loan.

 

22

--------------------------------------------------------------------------------


 

7.             PREPAYMENT AND CANCELLATION

 

7.1           Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 

(a)           that Lender shall promptly notify the Agent upon becoming aware of
that event;

 

(b)           upon the Agent notifying the Borrower, the Commitment of that
Lender will be immediately cancelled; and

 

(c)           the Borrower shall repay that Lender’s participation in the Loans
made to the Borrower on the last day of the Interest Period for each Loan
occurring after the Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

 

7.2           Change of control

 

If after the date of this Agreement any Change of Control shall occur:

 

(a)           the Borrower shall promptly notify the Agent upon becoming aware
of that event; and

 

(b)           the Agent, acting on the instructions of the Majority Lenders,
shall by not less than 5 days’ notice to the Borrower, cancel the Facility and
declare all outstanding Loans, together with accrued interest, and all other
amounts accrued under the Finance Documents immediately due and payable,
whereupon the Facility will be cancelled and all such outstanding amounts will
become immediately due and payable.

 

7.3           Voluntary cancellation

 

The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of $5,000,000) of the Available Facility. 
Any cancellation under this Clause 7.3 shall reduce the Commitments of the
Lenders rateably.  Any amounts cancelled under this Clause 7.3 may not be
reinstated.

 

7.4           Voluntary Prepayment of Loans

 

The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Loan (but if in part, being an amount that reduces the Loan by
a minimum amount of $5,000,000).

 

23

--------------------------------------------------------------------------------


 

7.5           Right of repayment and cancellation in relation to a single Lender

 

(a)           If:

 

(i)            any sum payable to any Lender by the Borrower is required to be
increased under paragraph (c) of Clause 12.2 (Tax gross-up);

 

(ii)           any Lender claims indemnification from the Borrower under
Clause 12.3 (Tax indemnity) or Clause 13.1 (Increased costs),

 

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

 

(b)           On receipt of a notice referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero.

 

(c)           On the last day of each Interest Period which ends after the
Borrower has given notice under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in that Loan.

 

(d)           The Borrower may, in the circumstances set out in paragraph
(a) above, on 10 Business Days’ prior notice to the Agent and that Lender,
replace that Lender by requiring that Lender to (and, to the extent permitted by
law, that Lender shall) transfer pursuant to Clause 23 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement to a
Lender or other bank, financial institution, trust, fund or other entity
selected by the Borrower which confirms its willingness to assume and does
assume all the obligations of the transferring Lender in accordance with
Clause 23 (Changes to the Lenders) for a purchase price in cash or other cash
payment payable at the time of the transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Loans and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

(e)           The replacement of a Lender pursuant to paragraph (d) above shall
be subject to the following conditions:

 

(i)            the Borrower shall have no right to replace the Agent;

 

(ii)           neither the Agent nor any Lender shall have any obligation to
find a replacement Lender; and

 

(iii)          in no event shall the Lender replaced under paragraph (d) above
be required to pay or surrender any of the fees received by such Lender pursuant
to the Finance Documents.

 

7.6           Restrictions

 

(a)           Any notice of cancellation or prepayment given by any Party under
this Clause 7 shall be irrevocable and, unless a contrary indication appears in
this

 

24

--------------------------------------------------------------------------------


 

Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)           Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and, subject to any Break Costs, without
premium or penalty.

 

(c)           Unless a contrary indication appears in this Agreement, any part
of the Facility which is prepaid may be reborrowed in accordance with the terms
of this Agreement.

 

(d)           The Borrower shall not repay or prepay all or any part of the
Loans or cancel all or any part of the Commitments except at the times and in
the manner expressly provided for in this Agreement.

 

(e)           No amount of the Total Commitments cancelled under this Agreement
may be subsequently reinstated.

 

(f)            If the Agent receives a notice under this Clause 7 it shall
promptly forward a copy of that notice to either the Borrower or the affected
Lender, as appropriate.

 

25

--------------------------------------------------------------------------------


 

COSTS OF UTILISATION

 

8.             INTEREST

 

8.1           Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the:

 

(a)           Applicable Margin;

 

(b)           LIBOR; and

 

(c)           Mandatory Cost, if any.

 

8.2           Payment of interest

 

On the last day of each Interest Period the Borrower shall pay accrued interest
on the Loan to which that Interest Period relates (and, if the Interest Period
is longer than six Months, on the dates falling at six Monthly intervals after
the first day of the Interest Period).

 

8.3           Default interest

 

(a)           If the Borrower fails to pay any amount payable by it under a
Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgement) at a rate which, subject to paragraph (b) below, is two per cent. per
annum higher than the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Agent (acting reasonably).  Any interest accruing under this Clause 8.3
shall be immediately payable by the Borrower on demand by the Agent.

 

(b)           If any overdue amount consists of all or part of a Loan which
became due on a day which was not the last day of an Interest Period relating to
that Loan:

 

(i)            the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)           the rate of interest applying to the overdue amount during that
first Interest Period shall be two per cent. per annum higher than the rate
which would have applied if the overdue amount had not become due.

 

(c)           Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

26

--------------------------------------------------------------------------------


 

8.4           Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

9.             INTEREST PERIODS

 

9.1           Selection of Interest Periods

 

(a)           The Borrower may select an Interest Period for a Loan in the
Utilisation Request for that Loan.

 

(b)           Subject to this Clause 9, the Borrower may select an Interest
Period of one, two, three or six Months or any other period agreed between the
Borrower and the Agent (acting on the instructions of all the Lenders).

 

(c)           An Interest Period for a Loan shall not extend beyond the Final
Maturity Date.

 

(d)           A Loan has one Interest Period only.

 

9.2           Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10.           CHANGES TO THE CALCULATION OF INTEREST

 

10.1         Absence of quotations

 

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

10.2         Market disruption

 

(a)           If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then subject to Clause 10.3 (Alternative basis of interest or
funding) the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 

(i)            the Applicable Margin;

 

(ii)           the rate notified to the Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

(iii)          the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan.

 

27

--------------------------------------------------------------------------------


 

(b)           In this Agreement “Market Disruption Event” means:

 

(i)            at or about noon on the Quotation Day for the relevant Interest
Period the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Agent to determine LIBOR for the relevant Interest
Period; or

 

(ii)           before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 35 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the London interbank market
would be in excess of LIBOR.

 

10.3         Alternative basis of interest or funding

 

(a)           If a Market Disruption Event occurs and the Agent or the Borrower
so requires, the Agent and the Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

 

(b)           Any alternative basis agreed pursuant to paragraph (a) above
shall, with the prior consent of all the Lenders and the Borrower, be binding on
all Parties.

 

10.4         Break Costs

 

(a)           The Borrower shall, within three Business Days of demand by a
Finance Party, pay to that Finance Party its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being paid by the Borrower on a day other than
the last day of an Interest Period for that Loan or Unpaid Sum.

 

(b)           Each Lender shall, as soon as reasonably practicable after a
demand by the Agent or the Borrower, provide a certificate confirming the amount
of its Break Costs for any Interest Period in which they accrue.

 

11.           FEES

 

11.1         Commitment fee

 

(a)           The Borrower shall pay to the Agent (for the account of each
Lender) a fee computed at the rate of 35 per cent. of the Applicable Margin on
the Available Facility.

 

(b)           The accrued commitment fee is payable in arrears on the last day
of each successive period of three Months which ends during the Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the relevant Lender’s Commitment at the time the
cancellation is effective.

 

(c)           No commitment fee is payable to the Agent (for the account of a
Lender) on any Available Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

 

28

--------------------------------------------------------------------------------


 

11.2         Arrangement fee

 

The Borrower shall pay to the Arrangers an arrangement fee in the amount and at
the time agreed in a Fee Letter.

 

11.3         Participation fee

 

The Borrower shall pay to the Agent (for the account of each Lender) a
participation fee in the amount and at the time agreed in a Fee Letter.

 

11.4         Agency fee

 

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

29

--------------------------------------------------------------------------------


 

ADDITIONAL PAYMENT OBLIGATIONS

 

12.           TAX GROSS UP AND INDEMNITIES

 

12.1         Definitions

 

(a)           In this Agreement:

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).

 

(b)           Unless a contrary indication appears, in this Clause 12 a
reference to “determines” or “determined” means a determination made in the
reasonable discretion of the person making the determination.

 

12.2         Tax gross-up

 

(a)           The Borrower shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(b)           The Borrower shall promptly upon becoming aware that it must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction)  notify the Agent accordingly.  Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender.  If
the Agent receives such notification from a Lender it shall notify the Borrower.

 

(c)           Subject to sub-clause 12.2(d) and sub-clause 23.2(f), if a Tax
Deduction is required by law to be made by the Borrower, the amount of the
payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

(d)           A payment shall not be increased under sub-clause 12.2(c) above by
reason of a Tax Deduction if and to the extent the obligation to make a Tax
Deduction (i) was required by law on the date of this Agreement or (ii) results
from a Finance Party’s failure to comply with sub-clause 12.2(g).

 

(e)           If the Borrower is required by law or regulation to make a Tax
Deduction, the Borrower shall make that Tax Deduction and any payment required
in

 

30

--------------------------------------------------------------------------------


 

connection with that Tax Deduction within the time allowed and in the minimum
amount required by law or regulation.

 

(f)            Within thirty days of making either a Tax Deduction or any
payment required in connection with that Tax Deduction, the Borrower shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

(g)           The Borrower hereby confirms to each Lender that it has made an
election to be disregarded as an entity separate from its parent, Bunge N.A.
Holdings, Inc., for U.S. federal income tax purposes.  Each Lender shall, to the
extent permitted by law, deliver to the Agent for transmission to the Borrower
(on or before the date of the first interest payment after such Lender becomes a
party to this Agreement) or as otherwise reasonably requested by the Borrower a
duly completed copy of Internal Revenue Service Form W-9, W-8BEN, or Form W-ECI,
as applicable, or any successor forms, or any other forms as may be necessary to
establish a reduction in, or complete exemption from, U.S. withholding tax on
payments under the Series 2003-1 VFC Certificate or, as the case may be, on
payments of interest on the Loans.  To the extent that any such forms become
obsolete as a result of lapse in time or change in circumstance, each Lender
shall (promptly upon the request of the Borrower in the case of such form
becoming obsolete as a result of lapse in time), to the extent permitted by law,
deliver to the Agent for transmission to the Borrower, revised forms as may be
necessary to establish a reduction in, or complete exemption from, U.S.
withholding tax on such payments.

 

12.3         Tax indemnity

 

(a)           The Borrower shall (within three Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

(b)           Paragraph (a) above shall not apply:

 

(i)            with respect to any loss, liability or cost related to any Tax
assessed on a Finance Party:

 

(A)          under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes;

 

(B)          under the law of the jurisdiction in which that Finance Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction; or

 

(C)          under the law of any jurisdiction in which that Finance Party
otherwise does business or has a present or former connection,

 

31

--------------------------------------------------------------------------------


 

if that Tax is imposed on or calculated by reference to the overall net income
of that Finance Party (or a branch thereof); or

 

(ii)           to the extent a loss, liability or cost:

 

(A)          is compensated for by an increased payment under Clause 12.2 (Tax
gross-up);

 

(B)          would have been compensated for by an increased payment under
Clause 12.2 (Tax gross-up) but was not so compensated because one of the
exclusions in paragraph (d) of Clause 12.2 (Tax gross up) applied; or

 

(C)          is related to any Tax assessed on the Finance Party resulting from
an assignment or transfer by the Finance Party of any of its rights and
obligations under the Finance Documents or a change by the Finance Party of its
Facility Office to the extent provided in paragraph (f) of Clause 23.2.

 

(c)           A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Borrower.

 

(d)           A Protected Party shall, on receiving a payment from the Borrower
under this Clause 12.3, notify the Agent.

 

12.4         Tax Credit

 

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)           a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment; and

 

(b)           that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.  To the extent the Finance Party loses a Tax Credit for which it has
made a payment hereunder, the Finance Party shall so notify the Borrower and the
Borrower shall refund the amounts paid to such Borrower with respect to such Tax
Credit.

 

12.5         Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

32

--------------------------------------------------------------------------------


 

12.6         Value added tax

 

(a)           All consideration expressed to be payable under a Finance Document
by any Party to a Finance Party shall be deemed to be exclusive of any VAT.  If
VAT is chargeable on any supply made by any Finance Party to any Party in
connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to such party).

 

(b)           Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that it is not entitled to credit or repayment of the VAT.

 

13.           INCREASED COSTS

 

13.1         Increased costs

 

(a)           Subject to Clause 13.2 (Increased cost claims) and Clause 13.3
(Exceptions) the Borrower shall, within three Business Days of a demand by the
Agent, pay for the account of a Finance Party the amount of any Increased Costs
incurred by that Finance Party or any of its Affiliates as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement, or, if later, the date on
which the relevant Finance Party became a Party to this Agreement (provided,
however, that for the purposes of this Agreement and the other Finance Documents
and to the extent permitted by applicable laws, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted after the
date of this Agreement) or (iii) the implementation or application of, or
compliance with, Basel III or any law or regulation that implements or applies
Basel III (including, for the avoidance of doubt, the Dodd-Frank Wall Street
Reform and Consumer Protection Act).

 

(b)           In this Agreement “Increased Costs” means:

 

(i)            a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)           an additional or increased cost; or

 

(iii)          a reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

33

--------------------------------------------------------------------------------


 

13.2         Increased cost claims

 

(a)           A Finance Party intending to make a claim pursuant to Clause 13.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Borrower.  The Borrower
shall not be required to compensate a Lender pursuant to Clause 13 (Increased
costs) for any amounts incurred more than six months prior to the date the
Borrower receives notification of such claim; provided, that if the
circumstances giving rise to such claim have a retroactive effect, then such six
month period shall be extended to include the period of such retroactive effect.

 

(b)           Each Finance Party shall, as soon as practicable after a demand by
the Agent or the Borrower, provide a certificate confirming the amount of its
Increased Costs (setting out reasonable information showing the basis for and
calculation of such amount).

 

13.3         Exceptions

 

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(a)           attributable to a Tax Deduction;

 

(b)           compensated for by Clause 12.3 (Tax Indemnity) (or would have been
compensated for under Clause 12.3 (Tax Indemnity) but was not so compensated
because the exclusions in paragraph (b) of Clause 12.3 (Tax Indemnity) applied);

 

(c)           compensated for by the payment of the Mandatory Cost; or

 

(d)           attributable to the wilful breach by the relevant Finance Party or
its Affiliates of any law or regulation;

 

In this Clause 13.3 (Exceptions), a reference to “Tax Deduction” has the same
meaning given to such term in Clause 12.1 (Definitions).

 

14.           OTHER INDEMNITIES

 

14.1         Currency indemnity

 

(a)           If any sum due from the Borrower under the Finance Documents (a
“Sum”), or any order, judgement or award given or made in relation to a Sum, has
to be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

 

(i)            making or filing a claim or proof against the Borrower;

 

(ii)           obtaining or enforcing an order, judgement or award in relation
to any litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including

 

34

--------------------------------------------------------------------------------


 

any discrepancy between (A) the rate of exchange used to convert that Sum from
the First Currency into the Second Currency and (B) the rate or rates of
exchange available to that person at the time of its receipt of that Sum.

 

(b)           The Borrower waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency or currency unit other
than that in which it is expressed to be payable.

 

14.2         Other indemnities

 

The Borrower shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(a)           the occurrence of any Event of Default;

 

(b)           a failure by the Borrower to pay any amount due under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 27 (Sharing among the Finance Parties);

 

(c)           funding, or making arrangements to fund, its participation in a
Loan requested by it in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

(d)           a Loan (or part of a Loan) not being prepaid in accordance with a
notice of prepayment given by the Borrower; or

 

(e)           any claim by the Agent against any of the Lenders pursuant to
Clause 25.10 (Lenders’ indemnity to the Agent).

 

14.3         Indemnity to the Agent

 

The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

(a)           investigating any event which it reasonably believes is a Default;
or

 

(b)           acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised;

 

except to the extent such cost, loss or liability arises from (i) the wilful
misconduct or gross negligence of the Agent or (ii) the Agent’s breach of
express duties under the Finance Documents.

 

15.           MITIGATION BY THE LENDERS

 

15.1         Mitigation

 

(a)           Each Finance Party shall, in consultation with the Borrower, take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 12 (Tax gross-up and

 

35

--------------------------------------------------------------------------------


 

indemnities), Clause 13 (Increased costs) or paragraph 3 of Schedule 5
(Mandatory Cost Formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Facility Office or bank
or financial institution reasonably acceptable to the Borrower.

 

(b)           Paragraph (a) above does not in any way limit the obligations of
the Borrower under the Finance Documents.

 

15.2         Limitation of liability

 

(a)           The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

 

(b)           A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

16.           COSTS AND EXPENSES

 

16.1         Transaction expenses

 

The Borrower shall promptly on demand pay the Agent and the Arrangers the amount
of all costs and out-of-pocket expenses (including legal fees) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, execution and syndication of:

 

(a)           this Agreement and any other documents referred to in this
Agreement; and

 

(b)           any other Finance Documents executed after the date of this
Agreement.

 

16.2         Amendment costs

 

If the Borrower requests an amendment, waiver or consent the Borrower shall,
within three Business Days of demand, reimburse the Agent for the amount of all
costs and out-of-pocket expenses (including legal fees) reasonably incurred by
the Agent in responding to, evaluating, negotiating or complying with that
request or requirement.

 

16.3         Enforcement costs

 

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and out-of-pocket expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 

36

--------------------------------------------------------------------------------


 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

17.           REPRESENTATIONS

 

The Borrower makes the representations and warranties set out in this Clause 17
to each Finance Party on the date of this Agreement.

 

17.1         Existence; Compliance with Law

 

The Borrower (a) is duly organised and validly existing under the laws of the
jurisdiction of its organisation, (b) has the power and authority, and the legal
right, to own and operate its property and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

17.2         Power; Authorisation; Enforcement Obligations

 

The Borrower has the power and authority, and the legal right, to make, deliver
and perform the Finance Documents to which it is a party and to obtain Loans
hereunder.  The Borrower has taken all necessary organisational action to
authorise the execution, delivery and performance of the Finance Documents to
which it is a party and to authorise the Loans on the terms and conditions of
this Agreement.  Subject to any qualification as to legal matters contained in
the legal opinions referred to in Schedule 3 (Conditions Precedent), no consent
or authorisation of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the Loans hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Finance Documents to which the
Borrower is a party.  Each Finance Document to which the Borrower is a party has
been duly executed and delivered on behalf of the Borrower.  Subject to any
qualification as to legal matters contained in the legal opinions referred to in
Schedule 3 (Conditions Precedent), this Agreement constitutes, and each other
Finance Document to which the Borrower is a party, upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with the terms.

 

17.3         No Legal Bar

 

The execution, delivery and performance of this Agreement and the other Finance
Documents to which the Borrower is a party, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation.  No Requirement of
Law or Contractual Obligation applicable to the Borrower could reasonably be
expected to have a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

17.4         Governing law and enforcement

 

Subject to any qualifications as to legal matters contained in the legal
opinions referred to in Schedule 3 (Conditions Precedent):

 

(a)           The choice of English law as the governing law of this Agreement
and New York law as the governing law of the Parent Guarantee will be recognised
and enforced in its jurisdiction of incorporation; and

 

(b)           Any judgement obtained in England in relation to this Agreement
and in New York in relation to the Parent Guarantee will be recognised and
enforced in its jurisdiction of incorporation.

 

17.5         Litigation

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or against any of its properties or
revenues (a) with respect to any of the Finance Documents to which the Borrower
is a party or any of the transactions contemplated hereby or thereby, or
(b) that could reasonably be expected to have a Material Adverse Effect.

 

17.6         No Default

 

The Borrower is not in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

17.7         Ownership of Property; Liens

 

The Borrower has good title to all its property, and none of such property is
subject to any Lien (except for any Lien arising by virtue of the maintenance of
a credit balance on any bank account by the Borrower pursuant to the general
terms and conditions of the bank with which such account is held).

 

17.8         Taxes

 

The Borrower has filed or caused to be filed all material corporate income tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower).  To the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

17.9         Deduction of Tax

 

The Borrower is not required under Netherlands law to make any deduction for or
on account of Tax from any payment it may make under any Finance Document.

 

38

--------------------------------------------------------------------------------


 

17.10       No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

 

17.11       No misleading information

 

(a)           Any factual information provided by the Borrower for the purposes
of the Information Memorandum was in all material respects taken as a whole true
and accurate as at the date it was provided or as at the date (if any) at which
it is stated.

 

(b)           Nothing has occurred or been omitted from the Information
Memorandum and no information has been given or withheld that results in the
information contained in the Information Memorandum being untrue or misleading
in any material respect in light of the circumstances under which such
information was supplied.

 

(c)           All written information supplied by the Borrower is in all
material respects taken as a whole with other written information supplied by
the Borrower true and accurate and is not misleading in light of the
circumstances under which such information was supplied as at the date it was
provided or as at the date (if any) at which it is stated.

 

17.12       No Subsidiaries

 

It has no Subsidiaries.

 

17.13       Use of Proceeds

 

The proceeds of the Loans shall be used solely to (i) prepay the total amount
outstanding under the 2008 Facility, (ii) prepay the total amount outstanding
under the 2009 Facility, (iii) make advances under the Bunge Master Trust
pursuant to the Series 2003-1 VFC Certificate, (iv) repay Permitted Indebtedness
outstanding from time to time, or (v) pay expenses incurred in connection with
this Agreement and any Pari Passu Indebtedness.

 

17.14       Pari passu ranking

 

Its payment obligations under the Finance Documents rank at all times at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors (other than any such claims that are preferred by mandatory provisions
of law).

 

17.15       Solvency

 

Each member of the Group that is a party to a Finance Document, is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

 

39

--------------------------------------------------------------------------------


 

17.16       Limited Purpose

 

It is a single purpose entity that was formed for the sole purpose of
(a) holding the Series 2003-1 VFC Certificate, (b) borrowing under this
Agreement, (c) incurring Pari Passu Indebtedness and (d) entering into Hedge
Agreements in connection with this Agreement and such Pari Passu Indebtedness. 
Other than cash derived from Hedge Agreements and distributions of Series 2003-1
Accrued Interest and Series 2003-1 Invested Amount (as defined in Annex X to the
Pooling Agreement) to the Borrower under the Series 2003-1 VFC Certificate,
which cash shall be used by the Borrower solely to make interest, principal and
premium (if any) payments under this Agreement and under any Pari Passu
Indebtedness and to pay for its reasonable operating expenses (and, in the case
of cash derived from Hedge Agreements, to make advances under the Series 2003-1
VFC Certificate), the Series 2003-1 VFC Certificate is the sole asset of the
Borrower.

 

17.17       No Change

 

Since 31 December 2010, in respect of the Parent and its consolidated
Subsidiaries, and since the date of this Agreement in respect of the Borrower,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

17.18       Dutch FSA

 

The Borrower shall ensure that, in the event that its activities bring it, or at
any time will bring it, within the definition of “bank” in the Dutch FSA:

 

(a)           it will comply with Chapter 2.2 Dutch FSA; or

 

(b)           it has the benefit of a statutory exemption under Article 3.2
Dutch FSA.

 

17.19       Tax Status

 

No notice under Section 36 of the Tax Collection Act (Invorderingswet 1990) has
been given by any member of the Group.

 

17.20       Repetition

 

The Repeating Representations are deemed to be made by the Borrower (by
reference to the facts and circumstances then existing) on the date of each
Utilisation Request and the first day of each Interest Period.

 

18.           POSITIVE COVENANTS

 

The covenants in this Clause 18 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

40

--------------------------------------------------------------------------------


 

The Borrower shall:

 

18.1         Information Miscellaneous

 

Provide the Agent all information (including any public information) that the
Agent may reasonably request in writing concerning the business of the Borrower
within a reasonable period of time considering the nature of the request;
provided that with respect to any information relating to an annual audited
report, the same may be delivered within one hundred and twenty (120) calendar
days after the end of the Borrower’s fiscal year.

 

18.2         Bunge Master Trust information

 

Furnish or cause to be furnished to the Agent in sufficient number for each
Lender, copies of all

 

(a)           Daily Reports prepared by the Servicer pursuant to Clause 18.14
below;

 

(b)           notices of Series 2003-1 Early Amortisation Events; and

 

(c)           Monthly Settlement Statements;

 

provided that the documents set forth in paragraphs (a) and (c) above of this
sub-Clause 18.2 shall be provided only upon request of the Agent or the Majority
Lenders.

 

18.3         Taxes

 

Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.

 

18.4         Compliance

 

Comply with all Requirements of Law except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect on its ability to
perform its obligations under the Finance Documents.

 

18.5         Audited financial statements

 

Beginning with the fiscal year commencing in 2010, furnish to the Agent in
sufficient number for each Lender as soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of the
Borrower, audited financial statements consisting of the balance sheet of the
Borrower as of the end of such year and the related statements of income and
retained earnings and statements of cash flow for such year, setting forth in
each case in comparative form the corresponding figures for the previous fiscal
year, certified by independent certified public accountants satisfactory to the
Agent to the effect that such financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower in accordance with GAAP consistently applied.

 

41

--------------------------------------------------------------------------------


 

18.6         Unaudited financial statements

 

Beginning with the fiscal year commencing in 2010, furnish to the Agent as soon
as available but in any event within sixty (60) days after the end of each of
the first three quarters for each fiscal year of the Borrower, unaudited
financial statements consisting of a balance sheet of the Borrower as at the end
of such quarter and a statement of income and retained earnings for such
quarter, setting forth (in the case of financial statements furnished for
calendar quarters subsequent to the first full calendar year of the Borrower) in
comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year.

 

18.7         Financial statements certificate

 

Furnish, or cause to be furnished, to the Agent together with the financial
statements required pursuant to Clause 18.5 and Clause 18.6 a certificate of a
Responsible Officer of the Borrower stating (a) that the attached financial
statements have been prepared in accordance with GAAP and accurately reflect the
financial condition of the Borrower, (b) that the Borrower is in compliance with
Clause 18.10 and (c) all information and calculations necessary for determining
compliance by the Borrower with Clause 19.1 as of the last day of the fiscal
quarter or fiscal year of the Borrower, as the case may be.

 

18.8         Corporate existence, Conduct of business

 

(a)           Except as otherwise permitted by the Finance Documents, preserve,
renew and keep in full force and effect its corporate existence; and

 

(b)           take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business.

 

18.9         Notification of default

 

Notify the Agent of any:

 

(a)           Default (and the steps, if any, being taken to remedy it) promptly
upon becoming aware of its occurrence, and

 

(b)           development or event which has had, or which the Borrower in its
good faith judgement believes will have, a Material Adverse Effect.

 

18.10       Proceeds

 

(a)           Use the proceeds from the Loans to:

 

(i)            make advances under the Series 2003-1 VFC Certificate;

 

(ii)           repay Permitted Indebtedness outstanding from time to time; or

 

(iii)          pay expenses incurred in connection with the Facility and any
Pari Passu Indebtedness provided, that in any event the Borrower shall, to the
extent necessary, first use the proceeds from the initial Loan under

 

42

--------------------------------------------------------------------------------


 

this Agreement to repay the principal of and accrued interest on, all
outstanding loans under the 2008 Facility and the 2009 Facility; or

 

(b)           Use the proceeds from any Pari Passu Indebtedness to:

 

(i)            make advances under the Series 2003-1 VFC Certificate;

 

(ii)           repay Permitted Indebtedness outstanding from time to time; or

 

(iii)          pay expenses incurred in connection with this Agreement and any
such Pari Passu Indebtedness.

 

18.11       Notification of amounts due

 

On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Finance Documents have become
due and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2003-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2003-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Finance Documents.

 

18.12       Notification of Applicable Rating

 

Promptly notify the Agent of any change in an Applicable Rating.

 

18.13       Direction of Trustee

 

At the direction of the Agent or the Majority Lenders, exercise its right under
Section 8.14 of the Pooling Agreement to direct the trustee under the Bunge
Master Trust when the Lenders are affected by the conduct of any proceeding or
the exercise of any right conferred on the trustee under the Bunge Master Trust.

 

18.14       Submission of Daily Report

 

On each Utilisation Date on which a Loan is made, cause the Servicer to submit a
Daily Report to the Borrower and to the trustee under the Bunge Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.

 

19.           NEGATIVE COVENANTS

 

The covenants in this Clause 19 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

43

--------------------------------------------------------------------------------


 

The Borrower will not:

 

19.1         Series 2003-1 Allocated Loan Amount

 

Permit the Series 2003-1 Allocated Loan Amount to be less than the result of:

 

(a)           adding (i) the aggregate principal amount of and accrued interest
on the Loans outstanding hereunder and (ii) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower) calculated by converting any Master Trust Approved Currency other
than dollars into dollars at the Rate of Exchange;

 

(b)           and deducting therefrom, the aggregate amount of any Master Trust
Approved Currency (including any net receipts from Hedge Agreements, but
excluding any Hedge Termination Amounts received by the Borrower) on deposit in
any Borrower Account or the Series 2003-1 Collection Subaccount (or any
sub-subaccount thereof), calculated by converting any Master Trust Approved
Currencies other than dollars into dollars at the Rate of Exchange, that are
unconditionally available to repay the aggregate amount of the Indebtedness and
interest accrued thereon described in the foregoing sub-clauses (a)(i) and
(ii) of this sub-clause 19.1  (or with respect to the Series 2003-1 Collection
Subaccount (or any sub-subaccount thereof), unconditionally available to repay
the principal and accrued interest on the Series 2003-1 VFC Certificate which
Master Trust Approved Currency amounts are in turn unconditionally available to
make such payments on the principal of and accrued interest on the Loans and
other Pari Passu Indebtedness in the foregoing sub-clauses (a)(i) and (ii) of
this sub-clause 19.1.

 

19.2         Negative Pledge

 

Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2003-1 VFC Certificate, whether
now owned or hereafter required (except for any Lien arising by virtue of the
maintenance of a credit balance on any bank account by the Borrower pursuant to
the general terms and conditions of the bank with which such account is held).

 

19.3         Indebtedness

 

Create, incur, assume or suffer to exist any Indebtedness, whether current or
funded, or any other liability except Permitted Indebtedness.

 

19.4         Loans and Guarantees

 

Except as contemplated by the Finance Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so)

 

44

--------------------------------------------------------------------------------


 

any assets, stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person.

 

19.5         Merger

 

Enter into any amalgamation, merger, consolidation, joint venture, syndicate or
other form of combination with any Person, or sell, lease or transfer or
otherwise dispose of any of its assets or receivables or purchase any asset.

 

19.6         Other Agreements

 

(a)           Enter into or be a party to any agreement or instrument other than
the Finance Documents, the Transaction Documents to which it is a party, and any
agreement or instrument related to the incurrence of Pari Passu Indebtedness; or

 

(b)           Enter into or be a party to any agreement or instrument related to
the incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in sub-clause 20.1 (No Bankruptcy Petition
against the Borrower; Liability of the Borrower).

 

19.7         Expenditure

 

Except as permitted by any Transaction Document, make any expenditure (by
long-term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Agent.

 

19.8         Restriction of business

 

Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Finance Documents and the Transaction
Documents.

 

19.9         Constitutional Documents

 

Amend its constitutional documents without the prior written consent of the
Agent.

 

19.10       Amendments to Transaction Documents

 

Amend, supplement, waive or modify, or consent to any amendment, supplement,
waiver or modification of, any Transaction Document except in accordance with
the provisions of this sub-clause 19.10.  Any provision of any Transaction
Document may be amended, waived, supplemented, restated, discharged or
terminated without the consent of the Agent or the Lenders; provided such
amendment, waiver, supplement or restatement does not:

 

(a)           render the Series 2003-1 VFC Certificate subordinate in payment to
any other Series under the Bunge Master Trust;

 

(b)           reduce in any manner the amount of, or delay the timing of,
distributions which are required to be made on the Series 2003-1 VFC
Certificate; or

 

45

--------------------------------------------------------------------------------


 

(c)           change the definition of or the manner of calculating the interest
of the Borrower in the assets of the Bunge Master Trust; and

 

provided further that the Agent shall have received prior notice thereof
together with copies of any documentation related thereto.  Any amendment,
waiver, supplement or restatement of a provision of a Transaction Document
(including any exhibit thereto) of the type described in sub-clauses (a), (b) or
(c) above shall require the written consent of the Agent acting at the direction
of the Majority Lenders.

 

19.11       Powers of Attorney

 

Grant any powers of attorney to any Person for any purposes except where
permitted by the Finance Documents.

 

19.12       Increase in Series 2003-1 Invested Amount

 

Increase the Series 2003-1 Invested Amount during any Payment Period.

 

19.13       Servicer

 

Take any action which would permit the Servicer to have the right to refuse to
perform any of its respective obligations under the Servicing Agreement.

 

19.14       Hedge Agreements

 

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business to hedge or mitigate risks directly arising from its
borrowings under this Agreement or other Pari Passu Indebtedness.

 

20.           COVENANT OF AGENT AND LENDERS AND PATRIOT ACT NOTICE

 

20.1         No Bankruptcy Petition Against the Borrower; Liability of the
Borrower

 

(a)           Each of the Agent and the Lenders hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws.  This sub-clause 20.1 shall survive the
termination of this Agreement.

 

(b)           Notwithstanding any other provision hereof or of any other Finance
Documents, the sole remedy of the Agent, any Lender or any other Person against
the Borrower in respect of any obligation, covenant, representation, warranty or
agreement of the Borrower under or related to this Agreement or any other
Finance Document shall be against the assets of the Borrower.  Neither the
Agent, nor any Lender nor any other Person shall have any claim against the
Borrower to the extent that such assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “shortfall”) and all claims in respect of the
shortfall shall be extinguished; provided, however, that the provisions of this

 

46

--------------------------------------------------------------------------------


 

sub-clause 20.1 apply solely to the obligations of the Borrower and shall not
extinguish such shortfall or otherwise restrict such Person’s rights or remedies
against the Parent.

 

20.2         PATRIOT Act Notice

 

Each Finance Party hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Finance
Party to identify the Borrower in accordance with the PATRIOT Act.

 

In this Clause “PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Title III of Pub. L. 107-56, signed into law 26 October 2001.

 

21.           EVENTS OF DEFAULT

 

Each of the events set out in Clauses 21.1 (Non-payment) to 21.12 (Tax Status)
(inclusive) is an Event of Default.

 

21.1         Non-payment

 

Any Obligor shall fail to pay any principal of any Loan when due in accordance
with the terms hereof or any Obligor shall fail to pay any interest on any Loan
or any other amount payable hereunder or under any other Finance Document,
unless such failure to pay is caused by administrative or technical error and
payment is made within 5 Business Days of its due date; or

 

21.2         Misrepresentation

 

Any representation or warranty made or deemed made by the Borrower or the Parent
herein or in any other Finance Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Finance Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

21.3         Other Obligations

 

(a)           The Borrower shall default in the observance or performance of any
agreement contained in Clause 19 (Negative Covenants) of this Agreement or the
Parent shall default in the observance or performance of any agreement contained
in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the Parent Guarantee; or

 

(b)           the Borrower or the Parent shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Finance Document (other than as provided in sub-clause 21.1 or
sub-clause 21.3(a) of this Clause), and if capable of being remedied such
default shall continue unremedied for a period of 30 days after the earlier of
(i) the date on which a Responsible Officer of the Borrower or the Parent has
knowledge of such

 

47

--------------------------------------------------------------------------------


 

default and (ii) the Borrower or the Parent receives written notice thereof from
the Agent or the Majority Lenders; or

 

21.4         Cross default

 

The Borrower, BAFC, BLFC or any other Investor Certificateholder that is an
Affiliate of the Parent shall:

 

(a)           default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or

 

(b)           default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or

 

(c)           default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable;

 

provided that:

 

(i)            a default, event or condition described in Clause (a), (b) or
(c) of this sub-clause 21.4 shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in Clause (a), (b) and (c) of this sub-clause 21.4 shall have occurred
and be continuing with respect to Indebtedness, the outstanding principal amount
of which together exceeds in the aggregate $50,000,000; provided further that
the proviso specified in sub-clause 21.4(i) shall be deemed inapplicable at any
time that any Purchased Loan shall constitute a Defaulted Loan or shall have
constituted a Delinquent Loan for a period of more than three (3) successive
Business Days; and

 

(ii)           sub-clause 21.4(c) shall be deemed inapplicable if the occurrence
of such event or condition referred to above gives rise to an obligation to make
a mandatory prepayment without further demand of any person on terms agreed
prior to the occurrence of such event or condition; or

 

21.5         Group default

 

Any member of the Group (other than the Borrower) shall:

 

(a)           default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or

 

48

--------------------------------------------------------------------------------


 

(b)           default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or

 

(c)           default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that:

 

(i)            a default, event or condition described in Clause (a), (b) or
(c) of this sub-clause 21.5 shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in Clauses (a), (b) and (c) of this sub-clause 21.5 (Group Default)
shall have occurred and be continuing with respect to Indebtedness, the
outstanding principal amount of which together exceeds in the aggregate
$50,000,000; and

 

(ii)           this sub-clause 21.5(c) shall be deemed inapplicable if the
occurrence of such event or condition referred to above gives rise to an
obligation to make a mandatory prepayment without further demand of any person
on terms agreed prior to the occurrence of such event or condition; or

 

21.6         Insolvency

 

(a)           Any member of the Group or Bunge Funding Inc. shall commence any
case, proceedings or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganisation or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganisation, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee in bankruptcy, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any member of the Group or Bunge Funding Inc. shall make a
general assignment for the benefit of its creditors; or

 

(b)           there shall be commenced against any member of the Group or Bunge
Funding Inc. any case, proceeding or other action of a nature referred to in
clause (a) above that (i) results in the entry of an order for relief or any
such adjudication or appointment or (ii) remains undismissed, undischarged or
unbonded for a period of 60 days; or

 

(c)           there shall be commenced against any member of the Group or Bunge
Funding Inc. any case, proceeding or other action seeking issuance of a warrant
of expropriation, attachment, sequestration, distress, execution, distraint or

 

49

--------------------------------------------------------------------------------


 

similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or

 

(d)           any member of the Group or Bunge Funding, Inc. shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in Clause (a), (b), or (c) above; or

 

(e)           any member of the Group or Bunge Funding, Inc. shall generally
not, or shall be unable to, or shall admit in writing its inability to pay its
debts as they become due.

 

21.7         Final Judgement against Group

 

One or more final judgements or orders shall be entered against any member of
the Group (other than the Borrower) involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $50,000,000 or more, and all such final judgements
or orders shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof; or

 

21.8         Final Judgement against Borrower

 

One or more final judgements or orders shall be entered against the Borrower
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of $50,000
or more, and all such final judgements or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 

21.9         Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents; or

 

21.10       Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document; or

 

21.11       Effectiveness

 

Any of the Finance Documents or the Transaction Documents shall cease, for any
reason, to be in full force and effect or the Borrower or the Parent shall so
assert in writing; or

 

21.12       Tax Status

 

A notice under Section 36 Dutch Tax Collection Act (Invorderingswet 1990) has
been given by any member of the Group.

 

50

--------------------------------------------------------------------------------


 

21.13       Acceleration

 

On and at any time after the occurrence of an Event of Default (which is
continuing) the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

 

(a)           cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

(b)           declare that all or part of the Loans, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable; and/or

 

(c)           with the consent of the Majority Lenders, the Agent may, or upon
the request of the Majority Lenders, the Agent shall, by notice to the Borrower,
instruct the Borrower to, and in such event the Borrower shall, instruct the
trustee of the Bunge Master Trust to declare the principal and accrued interest
in respect of the Purchased Loans to be due and payable.  Except as expressly
provided above in this Clause, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower,

 

provided that if an Event of Default under Clause 21.6 (Insolvency Proceedings)
shall occur in respect of the Group or Bunge Funding, Inc., then without notice
or any other act by the Agent or any other person, the Loans, interest thereon
and all other amounts owed under the Finance Documents shall become immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which are expressly waived.

 

22.           USE OF WEBSITES

 

22.1

 

(a)           The Borrower may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Borrower and the Agent (the “Designated Website”) by
notifying the Agent (i) of the address of the website together with any relevant
password specifications and (ii) that such information has been posted on the
website.

 

(b)           In any event the Borrower shall supply the Agent with one copy in
paper form of any information which is posted onto the website.

 

22.2       The Agent shall supply each Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Agent.

 

22.3       The Borrower shall promptly upon becoming aware of its occurrence
notify the Agent if:

 

(a)           the Designated Website cannot be accessed due to technical
failure;

 

(b)           the password specifications for the Designated Website change;

 

51

--------------------------------------------------------------------------------


 

(c)           any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

(d)           any existing information which has been provided under this
Agreement and posted onto the Designated Website is amended; or

 

(e)           the Borrower becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Borrower notifies the Agent under paragraph 22.3(a) or
paragraph 22.3(e) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Agent is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

22.4         “Know your customer” checks

 

(a)           If:

 

(i)            the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)           any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

(iii)          a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)           Each Lender shall promptly upon the request of the Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

52

--------------------------------------------------------------------------------


 

CHANGES TO PARTIES

 

23.           CHANGES TO THE LENDERS

 

23.1         Assignments and transfers by the Lenders

 

Subject to this Clause 23, a Lender (the “Existing Lender”) may:

 

(a)           assign any of its rights; or

 

(b)           transfer by novation any of its rights and obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

23.2         Conditions of assignment or transfer

 

(a)           The consent of the Borrower (not to be unreasonably withheld or
delayed) is required for an assignment or transfer by a Lender, unless the
assignment or transfer is to another Lender or an Affiliate of a Lender, or an
Event of Default has occurred and has not been waived.

 

(b)           The Borrower will be deemed to have given its consent five
Business Days after the Lender has requested it unless consent is expressly
refused by the Borrower within that time.

 

(c)           The consent of the Borrower to an assignment or transfer must not
be withheld solely because the assignment or transfer may result in an increase
to the Mandatory Cost.

 

(d)           An assignment will only be effective:

 

(i)            on receipt by the Agent of written confirmation from the New
Lender (in form and substance satisfactory to the Agent) that the New Lender
will assume the same obligations to the other Finance Parties as it would have
been under if it was an Original Lender; and

 

(ii)           performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
such assignment to a New Lender, the completion of which the Agent shall
promptly notify to the Existing Lender and the New Lender.

 

(e)           A transfer will only be effective if the procedure set out in
Clause 23.5  (Procedure for transfer) is complied with.

 

(f)            If:

 

(i)            a Lender assigns or transfers any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

53

--------------------------------------------------------------------------------


 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, the Borrower would be obliged to make a payment to
the New Lender or Lender acting through its new Facility Office under Clause 12
(Tax gross-up and indemnities) or Clause 13 (Increased costs),

 

then, notwithstanding anything to the contrary contained in any Finance
Document, the Borrower shall not be required to increase any amounts payable to
a New Lender (in the case of an assignment or a transfer) or Lender (in the case
of a change in Facility Office) pursuant to those Clauses except to the extent
the Lender making such assignment or transfer or change in Facility Office was
entitled, at the time of such assignment or transfer or change in Facility
Office, to receive additional amounts from the Borrower with respect to such
Clauses.

 

(g)           An assignment or transfer of part (but not all) of a Lender’s
Commitment and Loans must (unless such transfer or assignment is to an Existing
Lender or an Event of Default has occurred and is continuing) be in a minimum
aggregate amount of $5,000,000.

 

(h)           Without prejudice to paragraph (g) above, the amount transferred
to a New Lender in relation to a Loan or a Commitment shall be at least the
dollar equivalent of EUR 50,000 or, if it is less, the New Lender shall confirm
to the Borrower that it is a “professional market party” within the meaning of
the Dutch FSA.

 

(i)            The Borrower hereby designates the Agent to serve as the
Borrower’s agent, solely for the purpose of this paragraph (i), to maintain a
register (the “Register”) on which the Agent will record each Lender’s
Commitment, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans of each Lender and annexed to which the Agent
shall retain a copy of each Transfer Certificate delivered to the Agent pursuant
to this Clause 23 (Changes to the Lenders).  Failure to make any recordation, or
any error in such recordation, shall not affect the Borrower’s obligations in
respect of such Loans.  The entries in the Register shall be conclusive
(provided, however, that any failure to make any recordation or any error in
such recordation shall be corrected by the Agent upon notice or discovery
thereof), and the Borrower, the Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the Lender thereof for all purposes of this
Agreement, notwithstanding notice or any provision herein to the contrary.  A
Lender’s Commitment and the Loans made pursuant thereto may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer in the Register.  Any assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be registered in
the Register only upon delivery to the Agent of a Transfer Certificate duly
executed by the assignor thereof.  No assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be effective unless such
assignment or transfer shall have been recorded in the Register by the Agent,
acting promptly, as provided in this paragraph (i).  The Agent shall supply a
copy of the Register to the Borrower upon request.  It is intended that the
procedures described in this sub-clause 23.2(i) will cause the Loans to be

 

54

--------------------------------------------------------------------------------


 

treated as being in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code of 1986, as amended.

 

23.3         Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of $1,500.

 

23.4         Limitation of responsibility of Existing Lenders

 

(a)           Unless expressly agreed to the contrary, an Existing Lender makes
no representation or warranty and assumes no responsibility to a New Lender for:

 

(i)            the legality, validity, effectiveness, adequacy or enforceability
of the Finance Documents or any other documents;

 

(ii)           the financial condition of any Obligor;

 

(iii)          the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; or

 

(iv)          the accuracy of any statements (whether written or oral) made in
or in connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)           Each New Lender confirms to the Existing Lender and the other
Finance Parties that it:

 

(i)            has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of any
member of the Group and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)           will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

(c)           Nothing in any Finance Document obliges an Existing Lender to:

 

(i)            accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 23; or

 

(ii)           support any losses directly or indirectly incurred by the New
Lender by reason of the non-performance by any Obligor of its obligations under
the Finance Documents or otherwise.

 

55

--------------------------------------------------------------------------------


 

23.5         Procedure for transfer

 

(a)           Subject to the conditions set out in Clause 23.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph
(b) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender.  The
Agent shall, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

(b)           The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

(c)           On the Transfer Date:

 

(i)            to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents each of the Obligors and the Existing Lender shall be released
from further obligations towards one another under the Finance Documents and
their respective rights against one another under the Finance Documents shall be
cancelled (being the “Discharged Rights and Obligations”);

 

(ii)           each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)          the Agent, the Arrangers, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Lender been an Existing Lender
with the rights and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arrangers and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and

 

(iv)          the New Lender shall become a Party as a “Lender”.

 

23.6         Disclosure of information

 

Any Lender may disclose to any of its Affiliates and any:

 

(a)           other person to (or through) whom that Lender assigns or transfers
(or may potentially assign or transfer) all or any of its rights and obligations
under this Agreement;

 

56

--------------------------------------------------------------------------------


 

(b)           other person with (or through) whom that Lender enters into (or
may potentially enter into) any sub-participation, or any hedge, in relation to,
or any other transaction under which payments are to be made by reference to,
this Agreement or any Obligor;

 

(c)           other person to whom, and to the extent, that information is
required to be disclosed by any applicable law or regulation or by the rules of
any relevant stock exchange or is required to be disclosed to any taxation
authority (or similar body);

 

(d)           other person in connection with a securitisation of that Lender’s
rights or obligations under the Finance Documents (or a similar transaction of a
broadly equivalent economic effect);

 

(e)           other persons to whom the Lenders will charge, assign or otherwise
create Security in or over its rights under any Finance Document to secure
obligations of that Lender pursuant to Clause 23.8 (Security over Lender’s
rights);

 

(f)            of its professional advisers and service providers who are under
a duty of confidentiality to it; or

 

(g)           rating agency, insurer or insurance broker of, or direct or
indirect provider of credit protection to the Lender or any of its affiliates;

 

(h)           person who invests in or otherwise finances (or may potentially
invest in or otherwise finance), directly or indirectly, any transaction
referred to in paragraphs (a) and (b) above; or

 

(i)            person to whom information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes,

 

any information about the Borrower, the Group and the Finance Documents
(including the size and term of the Facility and the name of the Borrower) as
that Lender shall consider appropriate if, in relation to paragraphs (a) and
(b) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.

 

23.7         Disclosure to numbering service providers

 

(a)           Any Finance Party may disclose to any national or international
numbering service provider appointed by that Finance Party to provide
identification numbering services in respect of this Agreement, the Facility
and/or the Borrower the following information:

 

(i)            name of the Borrower;

 

(ii)           country of domicile of Borrower;

 

(iii)          place of incorporation of Borrower;

 

57

--------------------------------------------------------------------------------


 

(iv)          date of this Agreement;

 

(v)           the names of the Agent and the Arranger;

 

(vi)          date of each amendment and restatement of this Agreement;

 

(vii)         amount of Total Commitments;

 

(viii)        currencies of the Facility;

 

(ix)           type of Facility;

 

(x)            ranking of Facility;

 

(xi)           Final Maturity Date for Facility;

 

(xii)          changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

(xiii)         such other information agreed between such Finance Party and the
Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)           The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facility and/or the Borrower by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

(c)           The Borrower represents that none of the information set out in
paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.

 

(d)           The Agent shall notify the Borrower and the other Finance Parties
of:

 

(i)            the name of any numbering service provider appointed by the Agent
in respect of this Agreement, the Facility and/or the Borrower; and

 

(ii)           the number or, as the case may be, numbers assigned to this
Agreement, the Facility and/or the Borrower by such numbering service provider.

 

58

--------------------------------------------------------------------------------


 

23.8         Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 23
(Changes to Lenders), each Lender may without consulting with or obtaining
consent from the Borrower, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including, without limitation:

 

(a)           any charge, assignment or other Security to secure obligations to
a federal reserve or central bank or government authority, department or agency
including HM Treasury or equivalent or any other authorised government body; and

 

(b)           in the case of any Lender which is a fund, any charge, assignment
or other Security granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)            release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant charge, assignment or
Security for the Lender as a party to any of the Finance Documents; or

 

(ii)           require any payments to be made by the Borrower other than or in
excess of, or grant to any person any more extensive rights than, those required
to be made or granted to the relevant Lender under the Finance Documents.

 

24.           CHANGES TO THE BORROWER

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

59

--------------------------------------------------------------------------------


 

THE FINANCE PARTIES

 

25.           ROLE OF THE AGENT AND THE ARRANGERS

 

25.1         Appointment of the Agent

 

(a)           Each other Finance Party appoints the Agent to act as its agent
under and in connection with the Finance Documents.

 

(b)           Each other Finance Party authorises the Agent to exercise the
rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

25.2         Duties of the Agent

 

(a)           The Agent shall promptly forward to a Party the original or a copy
of any document which is delivered to the Agent for that Party by any other
Party.

 

(b)           Except where a Finance Document specifically provides otherwise,
the Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(c)           If the Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

 

(d)           If the Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Agent or the Arrangers) under this Agreement it shall promptly notify the other
Finance Parties.

 

(e)           The Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

25.3         Role of the Arrangers

 

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

25.4         No fiduciary duties

 

(a)           Nothing in this Agreement constitutes the Agent or the Arrangers
as a trustee or fiduciary of any other person.

 

(b)           Neither the Agent nor the Arrangers shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

60

--------------------------------------------------------------------------------


 

25.5         Business with the Group

 

The Agent and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

25.6         Rights and discretions of the Agent

 

(a)           The Agent may rely on:

 

(i)            any representation, notice or document believed by it to be
genuine, correct and appropriately authorised; and

 

(ii)           any statement made by a director, authorised signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

 

(b)           The Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

 

(i)            no Default has occurred (unless it has actual knowledge of a
Default arising under Clause 21.1 (Non-payment)); and

 

(ii)           any right, power, authority or discretion vested in any Party or
the Majority Lenders has not been exercised.

 

(c)           The Agent may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.

 

(d)           The Agent may act in relation to the Finance Documents through its
personnel and agents.

 

(e)           The Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

(f)            Notwithstanding any other provision of any Finance Document to
the contrary, neither the Agent nor any Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

25.7         Majority Lenders’ instructions

 

(a)           Unless a contrary indication appears in a Finance Document, the
Agent shall (i) exercise any right, power, authority or discretion vested in it
as Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.

 

(b)           Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.

 

61

--------------------------------------------------------------------------------


 

(c)           The Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

 

(d)           In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

(e)           The Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

25.8         Responsibility for documentation

 

Neither the Agent nor any Arranger:

 

(a)           is responsible for the adequacy, accuracy and/or completeness of
any information (whether oral or written) supplied by the Agent, an Arranger, an
Obligor or any other Person given in or in connection with any Finance Document
or the Information Memorandum; or

 

(b)           is responsible for the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 

25.9         Exclusion of liability

 

(a)           Without limiting paragraph (b) below, the Agent will not be liable
for any action taken by it under or in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 

(b)           No Party (other than the Agent) may take any proceedings against
any officer, employee or agent of the Agent in respect of any claim it might
have against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent may rely on this Clause subject to Clause 1.4
(Third Party Rights) and the provisions of the Third Parties Act.

 

(c)           The Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Agent if the Agent has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Agent for
that purpose.

 

(d)           Nothing in this Agreement shall oblige the Agent or the Arranger
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it

 

62

--------------------------------------------------------------------------------


 

may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

 

25.10       Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document, and provided that
such Lender indemnification shall not affect any Obligor’s reimbursement
obligations to such Lender under any Finance Document).

 

25.11       Resignation of the Agent

 

(a)           The Agent may resign and appoint one of its Affiliates acting
through an office as successor by giving notice to the other Finance Parties and
the Borrower.

 

(b)           Alternatively the Agent may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Agent.

 

(c)           If the Majority Lenders have not appointed a successor Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Agent (after consultation with the Borrower) may appoint a
successor Agent.

 

(d)           The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

(e)           The Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 

(f)            Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 25.  Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

(g)           After consultation with the Borrower, the Majority Lenders may, by
notice to the Agent, require it to resign in accordance with paragraph
(b) above.  In this event, the Agent shall resign in accordance with paragraph
(b) above.

 

25.12       Replacement of the Agent

 

(a)           With the consent of the Borrower (not to be unreasonably withheld
or delayed), the Majority Lenders may, by giving 30 days’ notice to the Agent

 

63

--------------------------------------------------------------------------------


 

(or, at any time the Agent is an Impaired Agent, by giving any shorter notice
determined by the Majority Lenders) replace the Agent by appointing a successor
Agent.

 

(b)           The Borrower will be deemed to have given its consent five
Business Days after the Lenders have requested it unless consent is expressly
refused by the Borrower within that time.

 

(c)           The retiring Agent shall (at its own cost if it is an Impaired
Agent and otherwise at the expense of the Lenders) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

(d)           The appointment of the successor Agent shall take effect on the
date specified in the notice from the Majority Lenders to the retiring Agent. As
from such date, the retiring Agent shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of this Clause 25.12  (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

(e)           Any successor Agent and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

25.13       Confidentiality

 

(a)           In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

(b)           If information is received by another division or department of
the Agent, it may be treated as confidential to that division or department and
the Agent shall not be deemed to have notice of it.

 

25.14       Relationship with the Lenders

 

(a)           The Agent may treat each Lender as a Lender entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.

 

(b)           Each Lender shall supply the Agent with any information required
by the Agent in order to calculate the Mandatory Cost in accordance with
Schedule 5 (Mandatory Cost Formula).

 

25.15       Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arrangers that it has been, and will continue to
be, solely responsible

 

64

--------------------------------------------------------------------------------


 

for making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

 

(a)           the financial condition, status and nature of each member of the
Group;

 

(b)           the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

 

(c)           whether that Lender has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

(d)           the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information provided by the Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

 

25.16       Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

25.17       Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

26.           CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)           interfere with the right of any Finance Party to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)           oblige any Finance Party to investigate or claim any credit,
relief, remission or repayment available to it or the extent, order and manner
of any claim; or

 

(c)           oblige any Finance Party to disclose any information relating to
its affairs (tax or otherwise) or any computations in respect of Tax.

 

65

--------------------------------------------------------------------------------


 

27.           SHARING AMONG THE FINANCE PARTIES

 

27.1         Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(a)           the Recovering Finance Party shall, within three Business Days,
notify details of the receipt or recovery, to the Agent;

 

(b)           the Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Agent and distributed in
accordance with Clause 28 (Payment mechanics), without taking account of any Tax
which would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

 

(c)           the Recovering Finance Party shall, within three Business Days of
demand by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to
such receipt or recovery less any amount which the Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 28.6 (Partial payments).

 

27.2         Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with Clause 28.6 (Partial payments).

 

27.3         Recovering Finance Party’s rights

 

(a)           On a distribution by the Agent under Clause 27.2 (Redistribution
of payments), the Recovering Finance Party will be subrogated to the rights of
the Finance Parties which have shared in the redistribution.

 

(b)           If and to the extent that the Recovering Finance Party is not able
to rely on its rights under paragraph (a) above, the Borrower shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

27.4         Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)           each Finance Party which has received a share of the relevant
Sharing Payment pursuant to Clause 27.2 (Redistribution of payments) shall, upon
request of the Agent, pay to the Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the  Sharing
Payment (together with an amount as is necessary to reimburse that

 

66

--------------------------------------------------------------------------------


 

Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)           that Recovering Finance Party’s rights of subrogation in respect
of any reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

27.5         Exceptions

 

(a)           This Clause 27 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have
a valid and enforceable claim against the Borrower.

 

(b)           A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

 

(i)            it notified that other Finance Party of the legal or arbitration
proceedings; and

 

(ii)           that other Finance Party had an opportunity to participate in
those legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

 

67

--------------------------------------------------------------------------------


 

ADMINISTRATION

 

28.                                 PAYMENT MECHANICS

 

28.1                           Payments to the Agent

 

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in dollars in the
place of payment.

 

28.2                           Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor), Clause 28.4
(Clawback) and Clause 25.17 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice.

 

28.3                           Distributions to the Borrower

 

The Agent may (with the consent of the Borrower or in accordance with Clause 29
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

28.4                           Clawback

 

(a)                                  Where a sum is to be paid to the Agent
under the Finance Documents for another Party, the Agent is not obliged to pay
that sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(b)                                 If the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

28.5                           Impaired Agent

 

(a)                                  If, at any time, the Agent becomes an
Impaired Agent, the Borrower or a Lender which is required to make a payment
under the Finance Documents to the Agent in accordance with Clause  28.1
(Payments to the Agent) may instead either pay that amount direct to the
required recipient or pay that amount to an interest-bearing account held with
an Acceptable Bank within the meaning of paragraph (a) of the definition of
“Acceptable Bank” and in

 

68

--------------------------------------------------------------------------------


 

relation to which no Insolvency Event has occurred and is continuing, in the
name of the Borrower or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents.  In each case such payments must be made on
the due date for payment under the Finance Documents.

 

(b)                                 All interest accrued on the amount standing
to the credit of the trust account shall be for the benefit of the beneficiaries
of that trust account pro rata to their respective entitlements.

 

(c)                                  A Party which has made a payment in
accordance with this Clause 28.5 shall be discharged of the relevant payment
obligation under the Finance Documents and shall not take any credit risk with
respect to the amounts standing to the credit of the trust account.

 

(d)                                 Promptly upon the appointment of a successor
Agent in accordance with Clause 25.12 (Replacement of the Agent), each Party
which has made a payment to a trust account in accordance with this Clause 28.5
shall give all requisite instructions to the bank with whom the trust account is
held to transfer the amount (together with any accrued interest) to the
successor Agent for distribution in accordance with Clause  28.2 (Distributions
by the Agent).

 

28.6                           Partial payments

 

(a)                                  If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by the Borrower
under the Finance Documents, the Agent shall apply that payment towards the
obligations of the Borrower under the Finance Documents in the following order:

 

(i)                                     first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Agent and the Arrangers under the
Finance Documents;

 

(ii)                                  secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                               thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                              fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents.

 

(b)                                 The Agent shall, if so directed by the
Majority Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                                  Paragraphs (a) and (b) above will override
any appropriation made by the Borrower.

 

69

--------------------------------------------------------------------------------


 

28.7                           No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

28.8                           Business Days

 

(a)                                  Any payment which is due to be made on a
day that is not a Business Day shall be made on the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                                 During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

28.9                           Currency of account

 

(a)                                  Subject to paragraphs (b) to (e) below,
dollars is the currency of account and payment for any sum due from the Borrower
under any Finance Document.

 

(b)                                 A repayment of a Loan or Unpaid Sum or a
part of a Loan or Unpaid Sum shall be made in the currency in which that Loan or
Unpaid Sum is denominated on its due date.

 

(c)                                  Each payment of interest shall be made in
the currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                                  Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

29.                                 SET-OFF

 

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

30.                                 NOTICES

 

30.1                           Communications in writing

 

Except as otherwise provided in Clause 22 (Use of Websites), any communication
to be made under or in connection with the Finance Documents shall be made in
writing and, unless otherwise stated, may be made by fax, letter or e-mail,
provided that in

 

70

--------------------------------------------------------------------------------


 

the case of e-mail a copy of the communication is also delivered to the Agent by
fax or post.

 

30.2                           Addresses

 

The address and fax number and e-mail address, if applicable, (and the
department or officer, if any, for whose attention the communication is to be
made) of each Party for any communication or document to be made or delivered
under or in connection with the Finance Documents is:

 

(a)                                  in the case of the Borrower, that
identified with its name below;

 

(b)                                 in the case of each Lender, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

 

(c)                                  in the case of the Agent, that identified
with its name below,

 

or any substitute address, fax number, e-mail address or department or officer
as the Party may notify to the Agent (or the Agent may notify to the other
Parties, if a change is made by the Agent) by not less than five Business Days’
notice.

 

30.3                           Delivery

 

(a)                                  Except as otherwise provided in Clause 22
(Use of Websites), any communication or document made or delivered by one person
to another under or in connection with the Finance Documents will only be
effective:

 

(i)                                     if by way of fax, when received in
legible form;

 

(ii)                                  if by way of e-mail, when actually
received in legible form and addressed in the manner specified by the recipient;
or

 

(iii)                               if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

 

(b)                                 Except as otherwise provided in Clause 22
(Use of Websites), any communication or document to be made or delivered to the
Agent will be effective only when actually received by the Agent and then only
if it is expressly marked for the attention of the department or officer
identified with the Agent’s signature below (or any substitute department or
officer as the Agent shall specify for this purpose).

 

(c)                                  All notices from or to the Borrower shall
be sent through the Agent.

 

71

--------------------------------------------------------------------------------


 

30.4                           Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

30.5                           Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly.  This provision shall not operate after a
replacement Agent has been appointed.

 

30.6                           Electronic communication

 

(a)                                  Any communication to be made between the
Agent and a Lender under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Agent and the relevant
Lender:

 

(i)                                     agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

(ii)                                  notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                               notify each other of any change to their
address or any other such information supplied by them.

 

(b)                                 Any electronic communication made between
the Agent and a Lender will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

30.7                          English language

 

(a)                                  Any notice given under or in connection
with any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                     in English; or

 

(ii)                                  if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

72

--------------------------------------------------------------------------------


 

31.                                 CALCULATIONS AND CERTIFICATES

 

31.1                           Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

31.2                           Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

31.3                           Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the London
interbank market differs, in accordance with that market practice.

 

32.                                 PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

33.                                 REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

34.                                 AMENDMENTS AND WAIVERS

 

34.1                           Required consents

 

(a)                                  Subject to Clause 34.2 (Exceptions) any
term of this Agreement may be amended or waived only with the consent of the
Majority Lenders and the Borrower and any such amendment or waiver will be
binding on all Parties.

 

(b)                                 The Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this Clause.

 

73

--------------------------------------------------------------------------------


 

34.2                           Exceptions

 

(a)                                  An amendment or waiver that has the effect
of changing or which relates to:

 

(i)                                     the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                  an extension to the date of payment of any
amount under this Agreement;

 

(iii)                               a reduction in the Applicable Margin or a
reduction in the amount of any payment of principal, interest, fees or
commission payable;

 

(iv)                              an increase in or an extension of any
Commitment;

 

(v)                                 a change to the Borrower;

 

(vi)                              any provision which expressly requires the
consent of all the Lenders;

 

(vii)                           Clause 2.2 (Finance Parties’ rights and
obligations), Clause 19.5 (Merger), Clause 23 (Changes to the Lenders) or this
Clause 34; or

 

(viii)                        Any release of the Parent Guarantee or change to
the Guarantor (as defined therein),

 

shall not be made without the prior consent of all the Lenders.

 

(b)                                 An amendment or waiver which relates to the
rights or obligations of the Agent or the Arrangers may not be effected without
the consent of the Agent or the Arrangers.

 

34.3                           Disenfranchisement of Defaulting Lenders

 

(a)                                  For so long as a Defaulting Lender has any
Commitment or participations in the Loans, in ascertaining whether Majority
Lenders approval has been obtained for any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Available Commitment shall be disregarded; provided that a Defaulting Lender’s
consent will still be required where any consent, waiver, amendment or other
vote under the Finance Documents expressly requires the consent of all Lenders.

 

(b)                                 For the purposes of this Clause 34.3
(Disenfranchisement of Defaulting Lenders), the Agent may assume that the
following Lenders are Defaulting Lenders:

 

(i)                                     any Lender which has notified the Agent
that it has become a Defaulting Lender;

 

(ii)                                  any Lender in relation to which it is
aware that any of the events or circumstances referred to in paragraphs (a) or
(b) of the definition of “Defaulting Lender” has occurred,

 

74

--------------------------------------------------------------------------------


 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

34.4                           Replacement of a Defaulting Lender

 

(a)                                  The Borrower may, at any time a Lender has
become and continues to be a Defaulting Lender, by giving at least 5 Business
Days’ prior written notice to the Agent and such Lender:

 

(i)                                     replace such Lender by requiring such
Lender to (and such Lender shall) transfer pursuant to Clause 23 (Changes to the
Lenders) all (and not part only) of its rights and obligations under this
Agreement;

 

(ii)                                  require such Lender to (and such Lender
shall) transfer pursuant to Clause 23 (Changes to the Lenders) all (and not part
only) of the undrawn Commitment of the Lender; or

 

(iii)                               require such Lender to (and such Lender
shall) transfer pursuant to Clause 23 (Changes to the Lenders) all (and not part
only) of its rights and obligations in respect of the Facility,

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Borrower, and which (unless the Agent is
an Impaired Agent) is acceptable to the Agent (acting reasonably), which
confirms its willingness to assume and does assume all the obligations or all
the relevant obligations of the transferring Lender (including the assumption of
the transferring Lender’s participations or unfunded participations (as the case
may be) on the same basis as the transferring Lender) for a purchase price in
cash payable at the time of transfer equal to the outstanding principal amount
of each Lender’s participation in the outstanding Utilisations and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

(b)                                 Any transfer of rights and obligations of a
Defaulting Lender pursuant to this Clause shall be subject to the following
conditions:

 

(i)                                     the Borrower shall have no right to
replace the Agent;

 

(ii)                                  the Defaulting Lender shall not have any
obligation to the Borrower to find a Replacement Lender;

 

(iii)                               the transfer must take place no later than
15 Business Days after the notice referred to in paragraph (a) above; and

 

(iv)                              in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents.

 

75

--------------------------------------------------------------------------------


 

35.                                 COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

76

--------------------------------------------------------------------------------


 

GOVERNING LAW AND ENFORCEMENT

 

36.                                 GOVERNING LAW

 

This Agreement and all non-contractual obligations arising out of or in
connection with this Agreement are governed by English law.

 

37.                                ENFORCEMENT

 

37.1                           Jurisdiction

 

(a)                                  The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement or the consequences of its nullity) or any non-contractual
obligations arising out of or in connection with this Agreement (a “Dispute”).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate  and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

(c)                                  This Clause 37.1 is for the benefit of the
Finance Parties only.  As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

37.2                           Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:

 

(a)                                  irrevocably appoints Bunge Corporation
Limited, (Company Number 03132265, Room 113, 65 London Wall, London EC2M 5TU) as
its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and

 

(b)                                 agrees that failure by a process agent to
notify the Borrower of the process will not invalidate the proceedings
concerned.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

77

--------------------------------------------------------------------------------


 

SCHEDULE 1
APPLICABLE MARGIN

 

1.                                       The Applicable Margin is 1.75 per cent.
per annum unless:

 

(a)                                  an Event of Default has occurred and is
continuing and/or the certificate required to be delivered under Clause 18.7 has
not been delivered, in which case the Applicable Margin shall be 2.75 per cent.
per annum; or

 

(b)                                 Moody’s are publishing an Applicable Moody’s
Rating and/or S&P are publishing an Applicable S&P Rating, in which case the
Applicable Margin is the percentage rate per annum that corresponds to that
rating, as in effect from time to time as set out in the following table:

 

Applicable S&P Rating

 

Applicable Moody’s Rating

 

Applicable Margin 
(% per annum)

BBB+ or above

 

Baa1 or above

 

1.30

BBB

 

Baa2

 

1.60

BBB-

 

Baa3

 

1.90

BB+

 

Ba1

 

2.20

BB or lower

 

Ba2 or lower

 

2.75

 

provided that if (i) paragraph (a) above applies, and/or (ii) neither an
Applicable Moody’s Rating nor an Applicable S&P Rating is available, the
Applicable Margin shall be 2.75 per cent. per annum.

 

2.                                       If the Applicable Moody’s Rating and
the Applicable S&P Rating appear on different lines of the table at Clause 1 of
this Schedule, the Applicable Margin will be determined as follows:

 

(a)                                  if there is a split Rating of one notch,
the Applicable Margin shall be the average of the Applicable Margin of the two
notches;

 

(b)                                 if there is a split Rating of two notches,
the Applicable Margin shall be the Applicable Margin for the intermediate notch;

 

(c)                                  if there is a split rating of more than two
notches, the Margin Applicable should be average of the Applicable Margin of the
two notches;

 

(d)                                 if only one of the Rating Agencies has
provided an Applicable Rating then the Applicable Margin shall be calculated by
assuming that the Rating Agency that did not provide an Applicable Rating would
provide an Applicable Rating two notches below the Applicable Rating that was
provided.

 

3.                                       Any change to the Applicable Margin
shall take effect on the first Business Day after the announcement of the change
in rating by the relevant Rating Agency.

 

78

--------------------------------------------------------------------------------


 

4.                                       If the long term unsecured debt ratings
service provided by S&P or Moody’s ceases to be available, the Agent can, after
consultation with the Borrower and the Lenders, specify an alternative provider
of an equivalent service for the purposes of calculating the Applicable Margin.

 

79

--------------------------------------------------------------------------------


 

SCHEDULE 2
THE ORIGINAL LENDERS

 

Name of Original Lender

 

Commitment
US$

 

ABN AMRO Bank N.V.

 

65,000,000

 

Akbank AG

 

35,000,000

 

Australia and New Zealand Banking Group Limited

 

35,000,000

 

Banco Bradesco S.A., New York Branch

 

55,000,000

 

Barclays Bank PLC

 

35,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

55,000,000

 

BNP Paribas

 

65,000,000

 

Chang Hwa Commercial Bank, Ltd

 

20,000,000

 

Citibank NA, London Branch

 

55,000,000

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as Rabobank
International)

 

65,000,000

 

Crédit Agricole Corporate and Investment Bank

 

65,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

55,000,000

 

DBS Bank Ltd., Los Angeles Agency

 

55,000,000

 

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

 

25,000,000

 

HSBC Bank PLC

 

55,000,000

 

ICBC (London) Limited

 

35,000,000

 

ING Bank N.V.

 

65,000,000

 

Intesa Sanpaolo Banking Group (represented by Société Européenne De Banque SA)

 

25,000,000

 

KBC Bank NV

 

25,000,000

 

 

80

--------------------------------------------------------------------------------


 

KfW IPEX-Bank GmbH

 

55,000,000

 

Lloyds TSB Bank plc

 

65,000,000

 

Mega International Commercial Bank Co. Ltd.

 

20,000,000

 

Mizuho Corporate Bank (USA)

 

35,000,000

 

National Australia Bank Limited

 

55,000,000

 

Natixis

 

65,000,000

 

Oversea-Chinese Banking Corporation Limited

 

35,000,000

 

Scotiabank Europe plc

 

35,000,000

 

Société Générale

 

65,000,000

 

Sovereign Bank

 

35,000,000

 

Standard Chartered Bank

 

65,000,000

 

State Bank of India, Los Angeles Agency

 

35,000,000

 

Sumitomo Mitsui Banking Corporation

 

55,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

55,000,000

 

The Royal Bank of Scotland plc

 

65,000,000

 

U.S. Bank National Association

 

25,000,000

 

UniCredit Bank AG, New York Branch

 

65,000,000

 

Zürcher Kantonalbank

 

30,000,000

 

TOTAL

 

1,750,000,000

 

 

81

--------------------------------------------------------------------------------


 

SCHEDULE 3
CONDITIONS PRECEDENT

 

Conditions precedent to initial Utilisation

 

1.                                       Obligors

 

(a)                                  A copy of the constitutional documents of
each Obligor or, in the case of the Borrower, a copy of the articles of
association (statuten) and deed of incorporation (oprichtingsakte) as well as an
extract (uittreksel) from the relevant Chamber of Commerce (Kamer van
Koophandel) of the Borrower.

 

(b)                                 A copy of a resolution of the board of
directors of each Obligor:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                  authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                               authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(c)                                  A copy of the resolution of the general
meeting of shareholders (algemene vergadering van aandeelhouders) of the
Borrower approving the resolutions of the board of managing directors referred
to under (b) above and appointing an authorised person to represent the Borrower
in case of a conflict of interest.

 

(d)                                 If applicable, a copy of (i) the request for
advice from each (central or European) works council (centrale of Europese)
ondernemingsraad) with jurisdiction over the transactions contemplated by this
Agreement and (ii) the positive advice from such works council which contains no
condition, which if complied with, could result in a breach of any of the
Finance Documents.

 

(e)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above in relation to
the Finance Documents and such other evidence as may be required to ensure that
the Finance Parties are in compliance with the Wet ter voorkoming van witwassen
en financieren van terrorisme.

 

(f)                                    A certificate of each Obligor (signed by
a Responsible Officer) confirming that borrowing or guaranteeing, as
appropriate, the Total Commitments would not violate any borrowing or,
guaranteeing limit set forth in any Contractual Obligation or Requirement of Law
binding on the respective Obligor.

 

(g)                                 A certificate of an authorised signatory of
the Obligor certifying that each copy document relating to it specified in this
Schedule 3 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

82

--------------------------------------------------------------------------------


 

2.                                 Legal opinions

 

(a)                                      A legal opinion of Clifford Chance LLP
legal advisers to the Arrangers and the Agent, opining, notably to the validity
under English law of the obligations of the Borrower under this Agreement.

 

(b)                                     A legal opinion of Clifford Chance LLP
legal advisers to the Arrangers and the Agent as to matters of Dutch law,
opining notably as to (i) the capacity of the Borrower to enter into and perform
its obligations under the Finance Documents, (ii) the recognition under Dutch
law of the validity of such obligations of the Borrower under this Agreement and
(iii) the recognition and enforcement in The Netherlands of any judgement
rendered against the Borrower pursuant to the jurisdiction provisions of the
Financing Documents.

 

(c)                                      A legal opinion of Conyers Dill &
Pearman Limited as to matters of Bermuda law, opining notably as to (i) the
capacity of the Parent to enter into and perform its obligations under the
Parent Guarantee, (ii) the recognition under Bermuda law of the validity of such
obligations and the choice of law expressed in the Parent Guarantee and
(iii) the recognition and enforcement in Bermuda of any judgement rendered
against the Parent pursuant to the jurisdiction provisions of the Parent
Guarantee.

 

(d)                                     A legal opinion of Reed Smith LLP, legal
advisor to the Parent as to matters of New York law, opining notably as to the
validity under New York law of the obligations of the Parent under the Parent
Guarantee.

 

(e)                                      A legal opinion of Reed Smith LLP,
legal advisor to the Borrower opining notably as to the enforceability of the
Transaction Documents.

 

3.                                 Other documents and evidence

 

(a)                                      One signed original of the Parent
Guarantee.

 

(b)                                     Delivery of a copy of each of the
Transaction Documents.

 

(c)                                      Evidence that any process agent
referred to in Clause 37.2 (Service of process), has accepted its appointment.

 

(d)                                     A certificate of the Parent confirming
the prevalent Ratings in respect of the Parent on the day of this Agreement.

 

(e)                                      The latest annual consolidated audited
and certified financial statements of the Parent.

 

(f)                                        Evidence that the 2008 Facility and
the 2009 Facility have been, or will have been on or by the first Utilisation
date, unconditionally paid and cancelled in full.

 

(g)                                     Evidence that the fees, costs and
expenses then due from the Borrower pursuant to Clause 11 (Fees) and Clause 16
(Costs and expenses) have been paid or will be paid by the first Utilisation
Date.

 

83

--------------------------------------------------------------------------------


 

(h)                                     A copy of any other document,
authorisation, opinion or assurance reasonably requested by the Agent.

 

84

--------------------------------------------------------------------------------


 

SCHEDULE 4
UTILISATION REQUEST

 

From:      Bunge Finance Europe B.V. as Borrower

 

To:          ABN AMRO Bank N.V. as Agent

 

Dated:

 

Dear Sirs

 

We refer to the revolving facility agreement (the “Agreement”) dated [·]
March 2011 and made between, Bunge Finance Europe B.V., as Borrower, the
Arrangers named therein, the Agent and certain Lenders named therein.

 

1.                                 This is a Utilisation Request.  Terms defined
in the Agreement have the same meaning in this Utilisation Request unless given
a different meaning in this Utilisation Request.

 

2.                                 We wish to borrow a Loan on the following
terms:

 

Proposed Utilisation Date:

 

[·] (or, if that is not a Business Day, the next Business Day)

 

 

 

Amount:

 

[·] or, if less, the Available Facility

 

 

 

Interest Period:

 

[·]

 

3.                                 We confirm that each condition specified in
Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

4.                                 The proceeds of this Loan should be credited
to [account].

 

5.                                 This Utilisation Request is irrevocable.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

authorised signatory for

 

 

Bunge Finance Europe B.V.

 

 

85

--------------------------------------------------------------------------------


 

SCHEDULE 5
MANDATORY COST FORMULAE

 

1.                                 The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions),
(b) the requirements of the European Central Bank, or (c) the requirements of
the Swiss Banking Code Commission and/ or the Swiss National Bank.

 

2.                                 On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Agent.  This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank or, as the case may
be, the Swiss Banking Code Commission and/or the Swiss National Bank in respect
of loans made from that Facility Office.

 

4.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

 

[g85101ke19i001.gif]per cent. per annum.

 

where:

 

E                                        is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Agent as being the
average of the most recent rates of charge supplied by the Reference Banks to
the Agent pursuant to paragraph 6 below and expressed in pounds per £1,000,000.

 

5.                                 For the purposes of this Schedule:

 

(a)                                      “Fees Rules” means the rules on
periodic fees contained in the FSA Fees Manual or such other law or regulation
as may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(b)                                     “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate);

 

86

--------------------------------------------------------------------------------


 

(c)                                      “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules; and

 

(d)                                     “Participating Member State” means any
member state of the European Communities that adopts or has adopted the euro as
its lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union.

 

6.                                 If requested by the Agent, each Reference
Bank shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

7.                                 Each Lender shall supply any information
required by the Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a)                                      the jurisdiction of its Facility
Office; and

 

(b)                                     any other information that the Agent may
reasonably require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

8.                                 The rates of charge of each Reference Bank
for the purpose of E above shall be determined by the Agent based upon the
information supplied to it pursuant to paragraphs 6 and 7 above.

 

9.                                 The Agent shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 6
and 7 above is true and correct in all respects.

 

10.                           The Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 6 and 7 above.

 

11.                           Any determination by the Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

 

12.                           The Agent may from time to time, after
consultation with the Borrower and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority, the
European Central Bank, the Swiss Banking Code Commission and/ or the Swiss
National Bank (or, in any case, any other authority which replaces all

 

87

--------------------------------------------------------------------------------


 

or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

88

--------------------------------------------------------------------------------


 

SCHEDULE 6
FORM OF TRANSFER CERTIFICATE

 

To:                                                          ABN AMRO Bank N.V.
as Agent

 

From:                                              [The Existing Lender] (the
“Existing Lender”) and [The New Lender] (the “New Lender”)

 

Dated:

 

We refer to the revolving facility agreement (the “Agreement”) dated [·]
March 2011 between Bunge Finance Europe B.V., as Borrower, the Arrangers named
therein, the Agent and certain Lenders named therein.

 

1.                                 This is a Transfer Certificate.  Terms
defined in the Agreement have the same meaning in this Transfer Certificate
unless given a different meaning in this Transfer Certificate.

 

2.                                 We refer to Clause 23.5 (Procedure for
transfer):

 

(a)                                      The Existing Lender and the New Lender
agree to the Existing Lender transferring to the New Lender by novation all or
part of the Existing Lender’s Commitment, rights and obligations referred to in
the Schedule in accordance with Clause 23.5 (Procedure for transfer).

 

(b)                                     The proposed Transfer Date is [·].

 

(c)                                      The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 30.2 (Addresses) are set out in the Schedule.

 

3.                                 The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 23.4 (Limitation of responsibility of Existing Lenders).

 

4.                                 This Transfer Certificate may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Transfer Certificate.

 

5.                                 This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

89

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

 

 

By:

By

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [·].

 

ABN AMRO Bank N.V.

 

 

By:

 

 

WARNING NOTE: PLEASE ENSURE THAT THE AMOUNT TRANSFERRED BY ONE LENDER TO ANOTHER
LENDER IN RELATION TO A LOAN OR A COMMITMENT IS AT LEAST THE US$ EQUIVALENT OF
EUR 50,000.  OTHERWISE, INSERT A CONFIRMATION BY THE NEW LENDER WHO LENDS TO THE
BORROWER THAT THE NEW LENDER IS A ‘PROFESSIONAL MARKET PARTY’ WITHIN THE MEANING
OF THE DUTCH FSA.

 

90

--------------------------------------------------------------------------------


 

SCHEDULE 7
TIMETABLES

 

 

 

Loans in dollars

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)

 

U-3 10.00 am

 

 

 

Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders’
participation)

 

U-3 3.00 pm

 

 

 

LIBOR

 

Quotation Day as of 11:00 a.m. London time

 

“U” = date of utilisation

 

“U - X” = X Business Days prior to date of utilisation

 

91

--------------------------------------------------------------------------------


 

SCHEDULE 8
FORM OF CONFIDENTIALITY UNDERTAKING

 

[Letterhead of Lender]

 

To:                                                          [·]

 

Re:                                                           The Facility

 

Borrower:                        BUNGE FINANCE EUROPE B.V.

 

Amount:                             [·]

 

Agent:                                       ABN AMRO Bank N.V.

 

Dear Sirs

 

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.                                 Confidentiality Undertaking You undertake:

 

(a)                                      to keep the Confidential Information
confidential and not to disclose it to anyone except as provided for by
paragraph 2 below and to ensure that the Confidential Information is protected
with security measures and a degree of care that would apply to your own
confidential information;

 

(b)                                     to keep confidential and not disclose to
anyone the fact that the Confidential Information has been made available or
that discussions or negotiations are taking place or have taken place between us
in connection with the Facility;

 

(c)                                      to use the Confidential Information
only for the Permitted Purpose;

 

(d)                                     to use all reasonable endeavours to
ensure that any person to whom you pass any Confidential Information (unless
disclosed under paragraph 2(b) below) acknowledges and complies with the
provisions of this letter as if that person were also a party to it; and

 

(e)                                      not to make enquiries of any member of
the Group or any of their officers, directors, employees or professional
advisers relating directly or indirectly to the Facility.

 

2.                                 Permitted Disclosure We agree that you may
disclose Confidential Information:

 

(a)                                      to members of the Participant Group and
their officers, directors, employees and professional advisers to the extent
necessary for the Permitted Purpose and to any auditors of members of the
Participant Group;

 

(b)                                     (i) where requested or required by any
court of competent jurisdiction or any competent judicial, governmental,
supervisory or regulatory body, (ii) where

 

92

--------------------------------------------------------------------------------


 

required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or

 

(c)                                      with the prior written consent of us
and Bunge.

 

3.                                 Notification of Required or Unauthorised
Disclosure You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.

 

4.                                 Return of Copies If we so request in writing,
you shall return all Confidential Information supplied to you by us or a member
of the Group and destroy or permanently erase all copies of Confidential
Information made by you and use all reasonable endeavours to ensure that anyone
to whom you have supplied any Confidential Information destroys or permanently
erases such Confidential Information and any copies made by them, in each case
save to the extent that you or the recipients are required to retain any such
Confidential Information by any applicable law, rule or regulation or by any
competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2(b) above.

 

5.                                 Continuing Obligations The obligations in
this letter are continuing and, in particular, shall survive the termination of
any discussions or negotiations between you and us. Notwithstanding the previous
sentence, the obligations in this letter shall cease (a) if you become a party
to or otherwise acquired (by assignment or sub participation) an interest,
direct or indirect in the Facility or (b) twelve months after you have returned
all Confidential Information supplied to you by us or a member of the Group and
destroyed or permanently erased all copies of Confidential Information made by
you (other than any such Confidential Information or copies which have been
disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or which,
pursuant to paragraph 4 above, are not required to be returned or destroyed).

 

6.                                 No Representation; Consequences of Breach,
etc You acknowledge and agree that:

 

(a)                                      neither we nor any of our officers,
employees or advisers (each a “Relevant Person”) (i) make any representation or
warranty, express or implied, as to, or assume any responsibility for, the
accuracy, reliability or completeness of any of the Confidential Information or
any other information supplied by us or any member of the Group or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or any member of the Group or be otherwise liable to
you or any other person in respect to the Confidential Information or any such
information; and

 

(b)                                     we or members of the Group may be
irreparably harmed by the breach of the terms of this letter and damages may not
be an adequate remedy; each Relevant Person or member of the Group may be
granted an injunction or specific performance for any threatened or actual
breach of the provisions of this letter by you.

 

93

--------------------------------------------------------------------------------


 

7.                                No Waiver; Amendments, etc This letter sets
out the full extent of your obligations of confidentiality owed to us in
relation to the information the subject of this letter. No failure or delay in
exercising any right, power or privilege under this letter will operate as a
waiver thereof nor will any single or partial exercise of any right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us; provided, that any amendment or modification of a material
term of this letter (including, without limitation, paragraphs 1 and 2 and the
definition of “Confidential Information”) shall also require Bunge’s prior
written consent.

 

8.                                 Inside Information You acknowledge that some
or all of the Confidential Information is or may be price-sensitive information
and that the use of such information may be regulated or prohibited by
applicable legislation relating to insider dealing and you undertake not to use
any Confidential Information for any unlawful purpose.

 

9.                                 Nature of Undertakings The undertakings given
by you under this letter are given to us and (without implying any fiduciary
obligations on our part) are also given for the benefit of Bunge, the Borrower
and each other member of the Group.

 

10.                           Third party rights

 

(a)                                      Subject to paragraph 6 and paragraph 9
the terms of this letter may be enforced and relied upon only by you and us and
the operation of the Contracts (Rights of Third Parties) Act 1999 is excluded.

 

(b)                                     Notwithstanding any provisions of this
letter, (but subject to the proviso set forth below) the parties to this letter
do not require the consent of any Relevant Person or any member of the Group to
vary this letter at any time; provided, that any variation of a material term of
this letter (including, without limitation, paragraphs 1 and 2 and the
definition of “Confidential Information”) shall require Bunge’s prior written
consent.

 

11.                                 Governing Law and Jurisdiction This letter
(including the agreement constituted by your acknowledgement of its terms) and
any non-contractual obligations arising out of or in connection with it
(including any non-contractual obligations arising out of the negotiation of the
transaction contemplated by this letter) are governed by and construed in
accordance with the laws of England and the parties submit to the non-exclusive
jurisdiction of the English courts.

 

12.                           Definitions In this letter (including the
acknowledgement set out below):

 

“Borrower” means Bunge Finance Europe B.V., a company formed under the laws of
The Netherlands, and its successors and permitted assigns;

 

“Bunge” means Bunge Limited, a company formed under the laws of Bermuda, and its
successors and permitted assigns;

 

“Confidential Information” means any information relating to Bunge, the
Borrower, the Group, and the Facility including, without limitation, the
Information Memorandum, provided to you by us or any member of the Group or any
of their

 

94

--------------------------------------------------------------------------------


 

respective affiliates or advisers, in whatever form, and includes information
given orally and any document, electronic file or any other way of representing
or recording information which contains or is derived or copied from such
information but excludes information that (a) is or becomes generally available
to the public knowledge other than as a direct or indirect result of any breach
of this letter or (b) is known by you before the date the information is
disclosed to you by us or any member of the Group or any of their respective
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;

 

“Group” means Bunge and each of its holding companies and subsidiaries and each
subsidiary of each of its holding companies (as each such term is defined in the
Companies Act 2006);

 

“Information Memorandum” means the confidential Information Memorandum dated
February 2011;

 

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 2006); and

 

“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

 

 

 

 

 

 

For and on behalf of

 

 

[· Lender]

 

 

 

 

 

To:

Bunge Limited

 

 

 

 

 

We acknowledge and agree to the above:

 

 

 

 

 

 

 

 

For and on behalf of

 

 

[[·]]

 

 

 

95

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE BORROWER

 

BUNGE FINANCE EUROPE B.V.

 

By:

/s/ Premchand Kanneganti

 

 

 

Name:

Premchand Kanneganti

 

President

 

 

Address:

11720 Borman Drive

 

St. Louis, Missouri 63146

 

 

Attention:

John Gilsinn

 

 

Email:

john.gilsinn@bunge.com

 

 

Fax:

(314) 292 4314

 

 

with a copy to:

 

 

Bunge Limited

 

 

Address:

50 Main Street

 

White Plains,

 

New York 10606

 

 

Attention:

Premchand Kanneganti

 

 

Email:

premchand.kanneganti@bunge.com

 

 

Fax:

(914) 684 3283

 

96

--------------------------------------------------------------------------------


 

THE ARRANGERS

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

By:

/s/ HPM Torken

 

 

/s/ Sym Larsson

Name:

HPM Torken

 

 

Sym Larsson

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

By:

/s/ Sue Mingay

 

 

/s/ Leroy Knowles

Name:

Sue Mingay

 

 

Leroy Knowles

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Matthias Guillet

 

 

/s/ Melvin G. Smith

Name:

Matthias Guillet

 

 

Melvin G. Smith

 

 

 

 

 

ING BANK N.V.

 

 

 

 

 

 

 

 

By:

/s/ Geert Bierman

 

 

/s/ Paul van Heerde

Name:

Geert Bierman

 

 

Paul van Heerde

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

 

By:

/s/ Tyler J. McCarthy

 

 

 

Name:

Tyler J. McCarthy

 

 

 

 

 

 

 

 

STANDARD CHARTERED BANK

 

 

 

 

 

 

 

 

By:

/s/ Richard Holmes

 

 

 

Name:

Richard Holmes

 

 

 

 

 

 

 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Thomas Dusch

 

 

/s/ Annett Guderian

Name:

Thomas Dusch, Managing Director

 

 

Annett Guderian, Director

 

 

 

 

 

SG AMERICAS SECURITIES LLC

 

 

 

 

 

By:

/s/ Sebastien Ribatto

 

 

 

Name:

Sebastien Ribatto, Managing Director

 

 

 

 

 

 

 

 

NATIXIS

 

 

 

 

 

By:

/s/ Bruno leSaint

 

 

/s/ Vincent Mazeli

Name:

Bruno leSaint

 

 

Vincent Mazeli

 

97

--------------------------------------------------------------------------------


 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.  

(TRADING AS RABOBANK INTERNATIONAL)

 

 

 

 

 

By:

/s/ Kareen Durr

 

 

/s/ Jasper P. van Schaik

Name:

Kareen Durr

 

 

Jasper P. van Schaik

 

 

 

 

 

LLOYDS TSB BANK PLC

 

 

 

 

 

By:

/s/ Paul Brooks

 

 

 

Name:

Paul Brooks

 

 

 

 

 

 

 

 

THE ORIGINAL LENDERS

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ HPM Torken

 

 

/s/ Sym Larsson

Name:

HPM Torken

 

 

Sym Larsson

 

 

 

 

 

AKBANK AG

 

 

 

 

 

By:

/s/ Karl-Friedrich Rieger

 

 

/s/ Bulent Menemenci

Name:

Karl-Friedrich Rieger, Managing Director

 

 

Bulent Menemenci, Managing Director

 

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

 

 

By:

/s/ Stuart Ball

 

 

 

Name:

Stuart Ball

 

 

 

 

 

 

 

 

BANCO BRADESCO S.A., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Maisa De Olivera

 

 

/s/ Mauro Lopes

Name:

B-164 Maisa De Olivera

 

 

B-221 Mauro Lopes

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

 

Name:

Diane Rolfe, Director

 

 

 

 

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Matias Cruces

 

 

 

Name:

Matias Cruces

 

 

 

 

 

 

 

 

By:

/s/ Adriana Alaix

 

 

 

Name:

Adriana Alaix

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Sue Mingay

 

 

/s/ Leroy Knowles

Name:

Sue Mingay

 

 

Leroy Knowles

 

98

--------------------------------------------------------------------------------


 

CHANG HWA COMMERCIAL BANK, LTD.

 

 

 

 

 

By:

/s/ Carol Sun

 

 

 

Name:

Carol Sun

 

 

 

 

 

 

 

 

CITIBANK NA, LONDON BRANCH

 

 

 

 

 

By:

/s/ Romeet Shankardass

 

 

 

Name:

Romeet Shankardass

 

 

 

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.

(TRADING AS RABOBANK INTERNATIONAL)

 

 

 

 

 

By:

/s/ Kareen Durr

 

 

/s/ Jasper P. van Schaik

Name:

Kareen Durr

 

 

Jasper P. van Schaik

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Matthias Guillet

 

 

/s/ Melvin G. Smith

Name:

Matthias Guillet

 

 

Melvin G. Smith

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Kari Studer

 

 

/s/ Claudia Siffert

Name:

Kari Studer, Director

 

 

Claudia Siffert, Assistant Vice President

 

 

 

 

 

DBS BANK LTD., LOS ANGELES AGENCY

 

 

 

 

 

By:

/s/ James McWalters

 

 

 

Name:

James McWalters, General Manager

 

 

 

 

 

 

 

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN

 

 

 

 

 

By:

/s/ Nicholas von Pflug

 

 

/s/ John Coussa

Name:

Nicholas von Pflug, Senior Vice President

 

 

John Coussa, Vice President

 

 

 

 

 

HSBC BANK PLC

 

By:

/s/ Caroline Thomas-Rao

 

 

 

Name:

Caroline Thomas-Rao, Sector Head Multinationals Global Banking

 

ICBC (LONDON) LIMITED

 

By:

/s/ Bo Jiang

 

 

 

Name:

Bo Jiang

 

 

 

 

99

--------------------------------------------------------------------------------


 

ING BANK N.V.

 

By:

/s/ Geert Bierman

 

 

/s/ Paul van Heerde

Name:

Geert Bierman

 

 

Paul van Heerde

 

 

 

 

 

INTESA SANPAOLO BANKING GROUP - SOCIÉTÉ EUROPÉENNE DE BANQUE SA

 

By:

/s/ Giuseppe Gearpiero

 

 

/s/ Andrew Simms

Name:

Giuseppe Gearpiero

 

 

Andrew Simms

 

KBC BANK NV

 

By:

/s/ I.J.A. De Bruine-Verjans

 

 

/s/ Gust Stroeckx

Name:

I.J.A. De Bruine-Verjans

 

 

Gust Stroeckx

 

KfW IPEX-BANK GmbH

 

By:

/s/ A. Windhoff

 

 

/s/ M. Lindinburg

Name:

A. Windhoff

 

 

M. Lindinburg

 

 

 

 

 

LLOYDS TSB BANK PLC

 

By:

/s/ Paul Brooks

 

 

 

Name:

Paul Brooks

 

 

 

 

 

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD.

 

By:

/s/ Cheng-Chuan Lin

 

 

 

Name:

Cheng-Chuan Lin, Senior Vice President & General Manager

 

 

 

 

 

MIZUHO CORPORATE BANK (USA)

 

By:

/s/ Leon Mo

 

 

 

Name:

Leon Mo, Senior Vice President

 

 

 

 

 

 

 

 

NATIONAL AUSTRALIA BANK LIMITED

 

By:

/s/ Jon Heminsley

 

 

 

Name:

Jon Heminsley

 

 

 

 

 

 

 

 

NATIXIS

 

 

 

 

 

 

 

By:

/s/ Bruno leSaint

 

 

/s/ Vincent Mazeli

Name:

Bruno leSaint

 

 

Vincent Mazeli

 

 

 

 

 

OVERSEA-CHINESE BANKING CORPORATION LIMITED

 

By:

/s/ Yeoh Nguan Lee

 

 

 

Name:

Yeoh Nguan Lee, General Manager

 

 

 

 

100

--------------------------------------------------------------------------------


 

SCOTIABANK EUROPE PLC

 

 

 

 

 

 

 

By:

/s/ John O’Connor

 

 

 

Name:

John O’Connor, Head of Credit Administration

 

 

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

 

 

By:

/s/ Sebastien Ribatto

 

 

 

Name:

Sebastien Ribatto, Managing Director

 

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

/s/ Carlos A. Calixto

 

 

 

Name:

Carlos A. Calixto, Vice President

 

 

 

 

 

 

 

 

STANDARD CHARTERED BANK

 

 

 

 

 

 

 

By:

/s/ Richard Holmes

 

 

 

Name:

Richard Holmes

 

 

 

 

 

 

 

 

STATE BANK OF INDIA, LOS ANGELES AGENCY

 

 

 

 

 

 

 

By:

/s/ Samjay Gautam

 

 

 

Name:

Samjay Gautam

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ William Ginn

 

 

 

Name:

William Ginn

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

/s/ A. Trenouth

 

 

 

Name:

A. Trenouth

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

By:

/s/ Tyler J. McCarthy

 

 

 

Name:

Tyler J. McCarthy

 

 

 

 

 

 

 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Thomas Dusch

 

 

/s/ Annett Guderian

Name:

Thomas Dusch, Managing Director

 

 

Annett Guderian, Director

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ James D. Pegues

 

 

 

Name:

James D. Pegues

 

 

 

 

101

--------------------------------------------------------------------------------


 

ZÜRCHER KANTONALBANK

 

 

 

 

 

 

 

By:

/s/ Markus Wustliner

 

 

/s/ Max Rechsteiner

Name:

Markus Wustliner

 

 

Max Rechsteiner

 

 

 

 

 

THE AGENT

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

By:

/s/ M.G. Meijer

 

 

/s/ D.N. de Baan

Name:

M.G. Meijer

 

 

D.N. de Baan

 

 

 

 

 

Contact Details:

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

Agency Desk – Syndicated Loans (HQ 8042)

 

 

 

Attn M. Meijer

 

 

 

Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands

 

 

 

 

 

 

 

PO Box 283, 1000 EA Amsterdam, The Netherlands

 

 

 

Fax: +31.20.628 69 85

 

 

 

 

102

--------------------------------------------------------------------------------


 

EXHIBIT

 

FORM OF PARENT GUARANTEE

 

103

--------------------------------------------------------------------------------